Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 1 of 19




            EXHIBIT 8
              Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 2 of 19

644      Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5): 644-661, August 2014


                                  The Plasmodium bottleneck:
                          malaria parasite losses in the mosquito vector
                             Ryan C Smith, Joel Vega-Rodríguez, Marcelo Jacobs-Lorena/+
                                    Department of Molecular Microbiology, Malaria Research Institute,
                          Johns Hopkins Bloomberg School of Public Health and Immunology, Baltimore, MD, USA

    Nearly one million people are killed every year by the malaria parasite Plasmodium. Although the disease-caus-
ing forms of the parasite exist only in the human blood, mosquitoes of the genus Anopheles are the obligate vector for
transmission. Here, we review the parasite life cycle in the vector and highlight the human and mosquito contribu-
tions that limit malaria parasite development in the mosquito host. We address parasite killing in its mosquito host
and bottlenecks in parasite numbers that might guide intervention strategies to prevent transmission.

                                   Key words: malaria - mosquito - Plasmodium - innate immunity



    Malaria continues to be one of the world’s most dev-              tion by which the DNA replicates to 8N followed by the
astating diseases and is caused by parasites of the genus             formation of eight haploid microgametes. Microgametes
Plasmodium. In 2010, there were an estimated 219 million              detach from the exflagellation centre and actively search
cases of malaria resulting in around one million fatali-              for female gametes to fertilise. Fertilisation gives rise to
ties, mostly in children under five years old (Murray et al.          a diploid zygote that subsequently undergoes one round
2012, WHO 2012). Increased awareness of the devastat-                 of DNA replication to become tetraploid. Zygotes dif-
ing impacts of malaria has led to a significant reduction             ferentiate into motile ookinetes that migrate in the blood
of malaria cases and fatalities in the recent past. How-              bolus to invade and traverse the mosquito midgut epithe-
ever, these achievements are threatened by a reduction in             lium. The ookinete may traverse multiple epithelial cells
the distribution of insecticide treated nets, the resistance          before emerging from the basal side facing the haemo-
of mosquitoes to insecticides, parasite resistance to anti-           coel, where it lodges beneath the basal lamina and dif-
malarial drugs (including the 1st-line drug artemisinin)              ferentiates into a round oocyst. Within the next 10-14
together with the levelling of funding for malaria control            days each oocyst grows in size and undergoes sporogony
efforts (WHO 2012). For these reasons, there is an ur-                to produce thousands of sporozoites. Upon oocyst mat-
gent need to improve current malaria control efforts and,             uration, sporozoites are released into the haemolymph
importantly, to develop new strategies to eliminate and               where they circulate with the haemolymph and specifi-
eventually eradicate the disease. Different from the other            cally invade the salivary glands. Following invasion,
two major infectious disease killers, human immunodefi-               sporozoites lodge in the lumen of the salivary gland.
ciency virus and tuberculosis, malaria is unique because              When an infected mosquito feeds on a human host,
it requires a mosquito vector for transmission to occur.              sporozoites are released with the saliva and deposited in
Thus, the mosquito stages of the malaria parasite devel-              the skin, thus closing the transmission cycle.
opment have the potential to provide important targets                    Malaria parasites undergo dramatic losses during
for the control of transmission.                                      their development in the mosquito vector (Fig. 1). Popu-
    Parasite development in its vector starts when a                  lation reduction occurs at each developmental step, from
mosquito ingests an infected blood meal containing                    the formation of gametocytes in the human host to oo-
Plasmodium sexual forms, known as gametocytes (Fig.                   cyst formation, resulting in very low parasite numbers.
1). Within ~15 min, gametocytes round-up (in case of                  In fact, even in high transmission areas, the majority of
Plasmodium falciparum), egress from the red blood cell                the mosquitoes are not infected by the parasite (Chege
(RBC) and differentiate into gametes. Male gametocytes                & Beier 1990, Mbogo et al. 1993, Mendis et al. 2000,
undergo a drastic transformation known as exflagella-                 Gouagna et al. 2010). This reduction in numbers in the
                                                                      mosquito midgut is mediated in part by the transition of
                                                                      the parasite from an intracellular (RBC) to extracellular
                                                                      forms, thus exposing the parasites to both human and
                                                                      mosquito components that are deleterious to the para-
                                                                      site (Figs 1-3). It has been estimated that out of the thou-
doi: 10.1590/0074-0276130597                                          sands of gametocytes that a female Anopheles mosquito
Financial support: NIAID USA (AI031478)                               typically ingests in a blood meal, only 50-100 develop
Additional support was provided by a JHMRI Post-doctoral fellow-      into ookinetes and only around five survive to form oo-
ship (to RCS) and a Calvin S and Helen H Lang Post-doctoral fellow-
ship (to JV-R). RCS and JV-R contributed equally to this work.
                                                                      cysts (Gouagna et al. 1998, Sinden & Billingsley 2001,
+ Corresponding author: mlorena@jhsph.edu                             Whitten et al. 2006). A study performed in Anopheles
Received 26 December 2013                                             gambiae mosquitoes with blood from P. falciparum-
Accepted 14 March 2014                                                infected patients showed that on average, from 433.5

online | memorias.ioc.fiocruz.br
        Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 3 of 19

                                                                     Plasmodium bottleneck in the mosquito • Ryan C Smith et al.   645


gametocytes detected in patient blood, only 12.6 round                   gametocytes circulating in the blood stream of the host
forms, 5.5 ookinetes, 1.8 early oocysts and two mid-size                 (Naotunne et al. 1991, Karunaweera et al. 1992) (Fig. 2).
oocyst were detected in the mosquito (Gouagna et al.                     Infections of Plasmodium cynomolgi in toque monkeys
1998) (Fig. 1). More importantly, this study also shows                  or Plasmodium vivax in humans cause a period known
that prevalence (the proportion of mosquitoes that carry                 as “crisis” or clinical paroxysms that are characterised by
at least 1 parasite) was only 38%, meaning that 62% of                   acute fever preceded by chills and rigor that coincide with
the mosquitoes that fed on the infected blood never got                  the release of asexual parasites from RBCs (Naotunne et
infected (Gouagna et al. 1998). In the entire Plasmodium                 al. 1991, Karunaweera et al. 2003). During this period,
life cycle (in both human and mosquito hosts), parasite                  Plasmodium gametocytes lose infectivity to mosquitoes
numbers are lowest during the oocyst stage and then                      due to an increase of the pro-inflammatory cytokines
quickly expand when each oocyst releases thousands of                    tumour necrosis factor (TNF)-α and interferon (IFN)-γ
sporozoites. For this reason, the midgut stages of para-                 produced by the host immune system (Naotunne et al.
site development constitute prime targets for strategies                 1991, Karunaweera et al. 1992). Although not completely
aiming to block malaria transmission.                                    understood, two proposed mechanisms by which TNF-α
    Here we discuss the multiple mechanisms that limit                   and IFN-γ could affect Plasmodium gametocytes in the
parasite survival in the mosquito, starting with events                  human host are through the induction of phagocytosis or
occurring in the human host, and then in the mosquito                    by increased nitric oxide (NO) production by leukocytes
midgut lumen (Fig. 2), and finally during invasion of the                (Naotunne et al. 1993, Muniz-Junqueira et al. 2001).
mosquito midgut epithelium (Fig. 3). In addition, we de-                      Similar to the effects of pro-inflammatory cytokines,
scribe the mechanisms that the parasite has evolved to                   the levels of RNS have also been shown to increase dur-
evade some of these antiplasmodial responses. Finally, we                ing the paroxysm periods of P. vivax infections (Nao-
address strategies that are under consideration to target                tunne et al. 1993, Cao et al. 1998). Induced by unknown
Plasmodium development in the mosquito and discuss fu-                   parasite factors, the activation of leukocytes results in
ture challenges that need to be overcome in order to suc-                an up-regulation of NO synthase (NOS) expression and
ceed in any malaria transmission-blocking (TB) strategy.                 increased NO production (Naotunne et al. 1993). NO
    Human factors - Cytokines and reactive nitrogen spe-                 is a highly reactive molecule and its reaction products
cies (RNS) - Evidence suggests that cytokines produced                   (RNS) induce damage to DNA, proteins and lipids that
during malaria infections can mediate the killing of                     ultimately result in cell death. Supporting the role of NO,
                                                                         Naotunne et al. (1993) demonstrate that TNF-α-mediated
                                                                         gametocyte inactivation is dependent on leukocyte acti-
                                                                         vation and the production of NO. The inhibition of NO
                                                                         synthesis restored the infectivity of P. falciparum and
                                                                         P. vivax gametocytes to mosquitoes (Motard et al. 1993,
                                                                         Naotunne et al. 1993). Similarly, in mouse infections
                                                                         with Plasmodium yoelii, gametocyte infectivity to mos-
                                                                         quitoes is highly impaired when mice experience crisis
                                                                         (4-5 days after infection) (Cao et al. 1998). During this
                                                                         time, treatment of the mice with the NOS inhibitor L-
                                                                         NMMA partially restored gametocyte infectivity sug-
                                                                         gesting that RNS are involved in this inhibitory effect.
                                                                              One important aspect of these studies is that serum
                                                                         from semi-immune patients, which present mild clinical
                                                                         symptoms, did not affect P. vivax gametocyte infectivity
                                                                         (Karunaweera et al. 1992). This would suggest that clinical
                                                                         immunity is an adaptation in which parasite-killing fac-
                                                                         tors (e.g., TNF-α) are reduced in order to diminish disease
                                                                         pathology (Karunaweera et al. 1992), where lower levels of
Fig. 1: Plasmodium bottlenecks in the mosquito host. Shortly after in-
                                                                         circulating TNF-α would have little effect on circulating
gesting an infectious blood meal, Plasmodium gametocytes are acti-       gametocytes. This is in contrast to the high TNF-α levels
vated within the Anopheles midgut resulting in the emergence of male     and increased NO production by a non-immune malaria-
and female gametes. Following fertilisation, the resulting zygote dif-   infected host (e.g., a child under 5 years old), which re-
ferentiates into a motile ookinete. The ookinete must then penetrate     duces gametocyte infectivity of the mosquito (Mshana et
the peritrophic matrix that completely surrounds the blood meal and      al. 1991, Othoro et al. 1999, Lyke et al. 2004).
invade the midgut epithelium. After traversal, ookinetes attach to the
basal surface of the epithelium and differentiate into sessile oocysts
                                                                              In summary, these data suggest that human factors
that grow and produce thousands of sporozoites over an approximate       that limit gametocyte infectivity are probably the first
two-week period. Upon maturation, sporozoites are released into the      contributors to the reduction of malaria parasite num-
haemolymph from where they invade the salivary glands. The cycle         bers in the mosquito.
is completed when the mosquito feeds on a new host and delivers spo-
rozoites with the saliva. The illustration indicates development time,       Mosquito midgut lumen - Cytokines - In addition
approximate parasite numbers during each stage of development (yel-      to their effects in the human host, antimalarial blood
low bar) and the timing of anti-Plasmodium responses (bottom).           stream components can also target the parasite in the
             Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 4 of 19

646     Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


mosquito midgut lumen (Fig. 2). Blood components, in-                      developing inside the midgut of Anopheles stephensi
cluding white blood cells (WBCs), cytokines, comple-                       mosquitoes show markers of apoptosis. It was hypoth-
ment proteins, RNS and other factors, remain active for                    esised that these killing effects could be achieved in
several hours in the mosquito midgut after blood inges-                    newly formed ookinetes when exposed to RNS or reac-
tion (Lensen et al. 1997, Margos et al. 2001, Simon et                     tive oxygen species (ROS) donors (Ali et al. 2010). Sup-
al. 2013). TNF-α was shown to reduce the formation of                      porting this theory, the removal of WBCs or treatment
Plasmodium berghei ookinetes through the RNS-medi-                         with the NOS inhibitor L-NAME significantly reduced
ated reduction of exflagellating males and subsequent                      the number of apoptotic ookinetes (Ali et al. 2010). In
ookinete formation (Ramiro et al. 2011). Although the                      addition, Ramiro et al. (2011) showed that RNS can af-
mechanism by which TNF-α enhances RNS inhibition                           fect P. berghei male gamete exflagellation, fertilisation,
of male gamete exflagellation is unknown, it has been                      as well as ookinete development.
proposed that the reduction in ookinete numbers could                          Activated WBCs are believed to be one of the pri-
be the result of TNF-α-induction of leukocyte phago-                       mary sources of NO that affect the sexual stages of the
cytosis of sexual stage parasites (Muniz-Junqueira et                      parasite in the human host and in the mosquito midgut.
al. 2001). In support of this theory, phagocytosis of P.                   However, additional sources of NO and RNS come into
falciparum and P. berghei gametocytes/gametes by                           play after a mosquito takes a blood meal.
lymphocytes was shown to occur in vitro and in vivo                            Upon ingestion of a malaria infected blood meal,
in the midgut of An. gambiae mosquitoes after inges-                       mosquito midgut levels of NO and nitrates significantly
tion of an infected blood meal (Sinden & Smalley 1976,                     increase (Luckhart et al. 2003, Peterson et al. 2007). Di-
Lensen et al. 1997).                                                       gestion of RBCs by mosquito proteases release haemo-
   RNS - RNS have been shown to affect the develop-                        globin which comprises ~90% of the total ingested blood
ment of the malaria parasite inside the mosquito midgut                    mass (Briegel & Rezzonico 1985). Oxyhaemoglobin and
lumen (Fig. 2). Pre-incubation of P. yoelii gametocytes                    haeme which persist throughout blood digestion in the
with NOC5, a NO donor, inhibits gametogenesis and                          mosquito midgut can react with NO and ROS to produce
zygote formation (Cao et al. 1998). In addition, it has                    toxic NO metabolites which in turn can affect malaria
been reported that up to 50% of P. berghei ookinetes                       parasite development (Peterson et al. 2007).




Fig. 2: factors that influence malaria parasite development in the mosquito midgut lumen. When a female Anopheles mosquito feeds on a
malaria-infected person, it ingests sexual forms of the parasite: male and female gametocytes (1). Some of these gametocytes may be dead or
non-infectious to the mosquito due to exposure to cytokines or nitric oxide (NO) produced in the infected human host (2). After the gametes
egress from the red blood cell (RBC) (3) they become exposed to factors from the human blood that may negatively affect parasite development.
These include damage caused by serum cytokines and NO (4), phagocytosis by lymphocytes (5), inhibition of fertilisation by transmission-
blocking (TB) antibodies (6) and the attack of the vertebrate complement system (7, 8). The attack by the complement system can be initiated
by two mechanisms: activation of the classical pathway (CPC) by opsonising antibodies (against Pfs230) that bind to gamete surface proteins
(7) or activation of the alternative pathway (APC) by binding of C3 to the surface of the gamete (8). In both cases, lysis occurs after the forma-
tion of a membrane-attack complex on the parasite membrane. To evade the activation of the alternative complement pathway, the parasite uses
the surface protein PfGAP50 to recruit factor H from the blood serum, thus inhibiting further activation of the system (9). Proteins from the
complement system are degraded approximately 6 h after blood-feeding (10). Parasites that escape further develop into ookinetes which shares
its niche with the midgut bacteria that multiplied exponentially after the ingestion of the blood (11). These bacteria may secrete antimalarial
compounds, including reactive oxygen species (ROS), which impact ookinete viability (12). The ookinetes that survive invade and traverse the
midgut epithelium after which they form oocysts on the basal side of the midgut epithelium (13). RNS: reactive nitrogen species.
       Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 5 of 19

                                                          Plasmodium bottleneck in the mosquito • Ryan C Smith et al.   647


    In addition, the mosquito midgut epithelium can also      can be achieved by several mechanisms including inges-
be a source of NO. The up-regulation of NOS has been          tion by phagocytes or by the assembly of a membrane
observed in midguts of An. gambiae and An. stephensi          attack complex on the pathogen surface that ultimately
mosquitoes upon ingestion of a malaria infected blood         results in its killing.
meal (Dimopoulos et al. 1998, Luckhart et al. 1998).              Infection of the human host by malaria parasites
Blood components have also been shown to increase             activates both the classical and alternative complement
mosquito midgut NOS expression. The cytokine trans-           pathways (ACP) (Adam et al. 1981, Wenisch et al. 1997,
forming growth factor-β1 (TGF-β1), a component of the         Goka et al. 2001, Roestenberg et al. 2007). By compar-
human serum, at low concentrations induces An. ste-           ing the infectivity of Plasmodium parasites to mosqui-
phensi NOS and reduces the mosquito parasite burden           toes by feeding gametocytes in either native or in heat-
(Luckhart et al. 2003). In addition, P. falciparum gly-       inactivated serum (heat destroys complement activity),
cosylphosphatidylinositol and parasite-derived haemo-         parasites in inactivated serum produced significantly
zoin pigments also appear to induce An. stephensi NOS         more oocysts than those in native serum (Grotendorst
expression in the mosquito midgut epithelium (Lim et          et al. 1986, Tsuboi et al. 1995, Margos et al. 2001, Simon
al. 2005, Akman-Anderson et al. 2007). However, the           et al. 2013). Furthermore, Grotendorst et al. (1986) dem-
impact that each of these NO sources (especially mid-         onstrated that the ACP is responsible for this reduction
gut-derived NO) have on each parasite stage in the mid-       in parasite numbers. When factor B (a specific compo-
gut lumen remains to be determined.                           nent of the alternative pathway) is removed from serum,
    The two main antioxidant systems of the malaria           parasite viability is increased. Similar experiments, in
parasite, the thioredoxin and the glutathione (GSH) re-       which components specific to the classical pathway were
dox systems, play a protective role during the parasite       also removed from serum, did not alter parasite viability.
development in the mosquito. Interruption of the GSH          Interestingly, the early mosquito stages of the parasite
redox pathway by disruption of the gamma-glutamyl-            (gametocytes, gametes and early zygotes) are more pro-
cysteine synthetase gene (the rate limiting enzyme in         tected from complement attack than later stages (late zy-
GSH biosynthesis) or alternatively, the GSH reductase         gotes and ookinetes) (Grotendorst et al. 1986, Tsuboi et
gene, results in the formation of fewer ookinetes and         al. 1995, Margos et al. 2001, Simon et al. 2013), suggest-
stunted oocysts that fail to fully develop in An. stephensi   ing that malaria parasites may have evolved a mecha-
mosquitoes (Vega-Rodríguez et al. 2009, Pastrana-             nism of protection during their most vulnerable stages.
Mena et al. 2011). Likewise, P. berghei oocysts lacking           Immediately after the female mosquito feeds on
thioredoxin-dependent 2-Cys peroxidase 1 expression,          blood, the midgut starts secreting digestive enzymes
which is part of the thioredoxin redox system, produce        that degrade proteins from the serum and the RBCs.
fewer sporozoites (Yano et al. 2008). Moreover, P. ber-       Host complement proteins are also exposed to mosquito
ghei ookinetes increase the expression of antioxidant         proteases which raise the question of how long does the
peroxiredoxins after exposure to increased levels of          complement system from the human serum remain ac-
oxidative stress (Turturice et al. 2013). It is conceivable   tive after the mosquito has taken a blood meal? Two dif-
that the malaria parasite regulates its antioxidant de-       ferent studies addressed this question by measuring the
fense systems to overcome the damage cause by RNS in          products of C3 activation, which results in the formation
the mosquito midgut lumen. The mosquito peritrophic           of C3a (Simon et al. 2013) and C3b (Margos et al. 2001).
matrix (PM), a cellular layer that completely surrounds       Both reports show that the peak of complement activity
the blood meal and is secreted by the midgut epithelium       in the midgut is during the first hour post-blood-feeding
in response to feeding, may constitute another protec-        and remains active up to 6 h after feeding. This loss of
tive mechanism from RNS damage. Proteins from the             complement activity in the mosquito blood bolus also
PM have been shown to bind and consequently remove            coincides with the transition of the parasite from com-
haeme produced by haemoglobin digestion, thus reduc-          plement-resistant stages (gametocytes, gametes and ear-
ing its capacity to form additional RNS (Pascoa et al.        ly zygotes) to those that are complement-sensitive (late
2002, Devenport et al. 2006). The protective properties       zygotes and ookinetes) (Fig. 2) (Grotendorst et al. 1986,
of the PM have yet to be determined, but presumably this      Tsuboi et al. 1995, Margos et al. 2001, Simon et al. 2013).
structure confers some level of protection for parasites      However, digestion of the blood bolus is not uniform and
located at the periphery of the blood bolus where active      occurs from the outside in. Therefore, it can be predicted
digestion is taking place.                                    that the complement molecules closer to the periphery
    Host complement system - The complement system is         of the blood bolus will be inactivated faster and conse-
part of the innate immune defense in vertebrates and is       quently that parasites located in these areas will be pro-
a first-line defense against pathogens including bacteria,    tected from complement attack much earlier.
fungi and protozoans. After a foreign organism is de-             Evasion of the complement system - To survive, patho-
tected by the vertebrate host, the complement system is       genic microorganisms have evolved different mechanisms
activated within seconds through either the classical, lec-   to evade the attack from the host complement system. To
tin or alternative pathways [reviewed in Walport (2001)].     date, three evasion mechanisms have been described: in-
This complex system is made up of around 30 abundant          activation of complement by pathogen-derived proteas-
proteins in the blood plasma. Once complement has been        es, inactivation by complement-binding (neutralising)
activated, ultimate destruction of the foreign organism       proteins and the acquisition of complement regulatory
           Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 6 of 19

648    Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


proteins. There is evidence to suggest that Plasmodium            tion of P48/45 and P230 in P. berghei and Pfs230 in P.
has evolved to acquire a complement regulatory protein            falciparum drastically reduces infectivity to mosquitoes
needed to evade complement attack during its develop-             by interfering with fertilisation (van Dijk et al. 2001,
ment in the mosquito blood bolus (Fig. 2).                        2010, Eksi et al. 2006).
    Parasites became sensitive to complement attack fol-               It appears that anti-Pfs230 antibodies hinder fer-
lowing treatment of Plasmodium gallinaceum gametes                tilisation by a mechanism different from interference
with trypsin, implying that a parasite surface protein is         with gamete adhesion. Early TB studies reported that
responsible for the protection from complement (Groten-           antibodies against Pfs48/45, but not Pfs230 inhibited P.
dorst et al. 1986). This was further examined in a recent         falciparum development in the mosquito, a finding that
report showing that Plasmodium gametes and zygotes                discouraged the use of Pfs230 as a potential TB vaccine
bind on their surface factor H (FH) from the host serum.          antigen (Vermeulen et al. 1985). Later studies showed that
FH regulates ACP activation by binding to C3b thus pre-           anti-Pfs230 antibodies inhibit P. falciparum development
venting the formation of the C3 convertase and acceler-           in the mosquito in the presence of active serum comple-
ating its decay [reviewed in de Córdoba et al. (2004)].           ment (Quakyi et al. 1987, Read et al. 1994, Healer et al.
When mosquitoes were fed with P. falciparum gameto-               1997). These antibodies activate the classical complement
cytes in native human serum together with anti-FH an-             pathway resulting in the formation of the membrane-at-
tibodies, mosquitoes were rendered resistant as parasite          tack complex causing lysis of the parasite (Fig. 2).
numbers were effectively reduced to zero (Simon et al.                 In summary, these studies highlight the possible ap-
2013). Co-immunoprecipitation assays with anti-FH an-             plications of an antibody-based TB vaccine to reduce
tibodies on protein extracts from activated gametes in            parasite development in its mosquito host and could have
native human serum identified PfGAP50 as a parasite               a profound influence on the transmission of malaria in
receptor for FH (Simon et al. 2013). However, the au-             endemic countries.
thors suggest that there are additional unknown FH re-
ceptors on the surface of the gametes as anti-PfGAP50                 Midgut microbiota - Mosquitoes, as all higher organ-
antibodies only reduced the infectivity to mosquitoes by          isms including humans, carry an intestinal microbiota
38-60%. This hypothesis is plausible as other pathogens           that is mostly composed of bacteria and yeast [reviewed
including Streptococcus pyogenes and Borrelia burg-               in Dillon and Dillon (2004)]. There is evidence to sug-
dorferi use more than one surface protein to capture FH           gest that the symbiotic relationship between bacteria
from the host and evade the ACP response [reviewed in             and the mosquito confers to the latter some protection
Zipfel et al. (2007)].                                            against invading pathogens like malaria. Several studies
                                                                  using laboratory-reared and field-captured Anopheles
    TB antibodies - Naturally acquired immunity against           mosquitoes have shown that midgut bacteria (prima-
malaria asexual stages can confer partial protection              rily Gram-negative bacteria) have a negative effect on
against the disease [reviewed in Doolan et al. (2009)].           P. falciparum and P. vivax development in the mosquito
In addition to the asexual stages, gametocytes also cir-          (Seitz et al. 1987, Pumpuni et al. 1993, 1996, Straif et
culate in the blood. If a gametocyte is not ingested by a         al. 1998, Gonzalez-Ceron et al. 2003, Dong et al. 2009,
mosquito during blood-feeding, it decays and evidence             Cirimotich et al. 2011). For instance, infections after re-
suggests that it is eventually removed from circulation           moval of endogenous microbiota by antibiotic treatment
by the host immune system resulting in the production             lead to higher parasite numbers when compared with
of gametocyte-specific antibodies (Baird et al. 1991,             infections of untreated mosquitoes (Beier et al. 1994,
Taylor & Read 1997, Saeed et al. 2008). Such antibodies           Dong et al. 2009, Meister et al. 2009). In addition, when
would also be ingested by the mosquito and could inter-           antisera raised against An. gambiae midgut lysates were
fere with progression of the developmental cycle in the           fed to An. gambiae mosquitoes together with P. falci-
midgut lumen (Fig. 2).                                            parum cultured gametocytes, there was an increase in
    Immune sera of individuals living in malaria endem-           the number of parasites that developed into oocysts rela-
ic regions have TB activity against the mosquito midgut           tive to controls and this effect was attributed to antibac-
stages of both P. falciparum and P. vivax (Baird et al.           teria antibodies in the serum (Noden et al. 2011). These
1991, Mulder et al. 1994, Lensen et al. 1998, Arévalo-            results are in contrast to previous reports where similar
Herrera et al. 2005, Bousema et al. 2011). Specifically,          experiments resulted into a reduced parasite load due
antibodies against the gametocyte/gamete proteins                 to antibodies targeting mosquito proteins required for
Pfs48/45 and Pfs230 show a negative correlation be-               parasite development (Srikrishnaraj et al. 1995, Lal et al.
tween antibody activity and parasite development in the           2001, Suneja et al. 2003, Chugh et al. 2011). The reasons
mosquito (Healer et al. 1999, Drakeley et al. 2004, van           for these discrepancies are unclear and require further
der Kolk et al. 2006, Bousema et al. 2007, 2010). Both            investigation.
Pfs48/45 and Pfs230 participate in gamete fertilisation               Recent studies have shown that certain variants of
and are members of a 6-cysteine protein family contain-           Serratia marcescens, a bacterium commonly found in
ing adhesive domains (van Dijk et al. 2001, 2010, Eksi            the midgut of laboratory and field mosquitoes, are able to
et al. 2006). These proteins are stored in the parasito-          inhibit Plasmodium in the mosquito (Bando et al. 2013).
phorous vacuole membrane of the gametocyte and relo-              Increased Plasmodium inhibition was correlated to in-
cate to the surface of the gamete during activation in the        creased flagella length and abundance and with reduced
mosquito midgut (Williamson et al. 1996). Gene disrup-            ability of the ookinete to invade the midgut (Bando et
       Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 7 of 19

                                                           Plasmodium bottleneck in the mosquito • Ryan C Smith et al.   649


al. 2013). The authors hypothesise that a physical barrier         Physical barriers to Plasmodium development - The
imposed by the flagella may contribute to the decreased        PM - The distension of the mosquito midgut by a blood
success of ookinetes to invade the midgut epithelium.          meal induces midgut epithelial cells to secrete compo-
    Recent evidence has also emerged that bacteria may         nents of an extracellular layer, known as the PM, which
influence Plasmodium development directly through              completely surrounds the ingested blood. The PM is
the production of antimalarial compounds (Fig. 2). Ci-         composed of proteins, glycoproteins and proteoglycans
rimotich et al. (2011) isolated an Enterobacter bacte-         that are structurally linked by chitin (Shao et al. 2001,
rium (Esp_Z) from Zambian populations of Anopheles             Dinglasan et al. 2009). The PM constitutes a physical
arabiensis mosquitoes. Co-feeding of Esp_Z and P.              barrier that prevents direct contact of commensal bacte-
falciparum-infected blood to mosquitoes reduced the            ria and of components of the blood meal with the midgut
parasite burden in a dose-dependent manner. The an-            epithelium. Initially soft and fragile, the PM polymer-
tiparasitic effect of this bacterium, which is observed at     ises and gradually thickens reaching maximal rigidity
the zygote to ookinete transition, can be rescued by addi-     at about 24 h after the blood meal (Shao et al. 2001). As
tion of the antioxidant vitamin C to the infectious blood      the PM completely surrounds the blood meal, it consti-
meal. This result suggests that ROS secreted by Esp_Z          tutes the first significant physical barrier to Plasmodium
bacteria is responsible for the reduction in parasite num-     development in the mosquito. As ookinetes mature (ap-
bers (Cirimotich et al. 2011). These findings have im-         proximately 16-20 h after blood ingestion) they migrate
portant implications as a naturally occurring bacterium        to the periphery of the blood bolus, presumably guided
like Esp_Z could be exploited to develop new malaria           by environmental or sensory cues. Upon contact with the
TB alternatives. However, as mentioned above, the para-        PM, the ookinete secretes a chitinase (and possibly other
site’s antioxidant systems are highly active during devel-     proteases) from its micronemes to locally disrupt and
opment in the mosquito and can be regulated according          penetrate the chitinous PM. Inactivation of the chitinase
to the redox state of the environment were the parasite        genes dramatically reduces the ability of the ookinete to
is developing (Yano et al. 2008, Vega-Rodríguez et al.         traverse the PM (Dessens et al. 2001, Tsai et al. 2001). In
2009, Pastrana-Mena et al. 2011).                              some parasite species, ookinetes secrete a chitinase pre-
    Additional evidence suggests that the midgut micro-        cursor (or zymogen) that is activated by mosquito mid-
biota play a direct role in the activation of the mosquito     gut proteases (Shahabuddin et al. 1993, Shahabuddin &
immune response. Shortly after blood ingestion, the resi-      Kaslow 1994), indicating that the parasite has adapted to
dent microbiota undergo dramatic proliferation (about 2        the protease-rich environment of the mosquito midgut to
orders of magnitude) peaking at about 24 h (Pumpuni            facilitate its own development.
et al. 1996). This strong bacterial proliferation is likely
to result in an immune response independent of parasite            The midgut epithelium - After traversal of the PM it is
presence. Dong et al. (2009) reported that the mosquito        believed that ookinetes display extensive gliding motility
midgut bacteria induce a basal level of immunity that          along the lumenal surface of the midgut epithelium. This
enhances the expression of antimicrobial immune genes          movement may be important to initiate midgut invasion
that also have antiplasmodial activity. This is true for the   (Zieler & Dvorak 2000), possibly through the interac-
induction of SRPN6 in response to Enterobacter infec-          tion with one or more of the numerous glycoproteins that
tion, which in turn contributes to the anti-Plasmodium         comprise the glycocalyx of the midgut epithelium (Shen
response of the mosquito (Eappen et al. 2013). Moreover,       et al. 1999, Wilkins & Billingsley 2001, Dinglasan et al.
Rodrigues et al. (2010) reported that bacteria are neces-      2007a). Carbohydrate moieties on the midgut epithelium
sary for immune priming.                                       seem to play an important role in ookinete binding to
    A delicate balance exists between the commensal gut        the midgut (Zieler et al. 1999, Zieler & Dvorak 2000).
microbiota and its mosquito host to limit bacterial over-      Moreover, it appears that the interaction between mos-
proliferation and the subsequent immune response that          quito sugars and parasite lectins are required to establish
may have negative effects towards mosquito fitness. To         invasion (Zieler & Dvorak 2000, Dinglasan et al. 2007a,
reduce hyperactivation of the mosquito immune system           b). However, very little is known regarding the specific
by the midgut bacteria, the mosquito is thought to form a      protein-protein interactions that mediate this process
dityrosine network that restricts contact of bacteria with     since these carbohydrate moieties are post-translational
the midgut epithelium, thus reducing the antimicrobial         modifications of yet unknown proteins. Given the impli-
response (Kumar et al. 2010). As a result, proliferation of    cations as possible TB vaccine targets, identifying these
the normal gut flora is not impaired and malaria parasite      specific interactions is a high priority area of research.
development is unhindered (Kumar et al. 2010). In ad-              Using a phage display library, a peptide termed SM1
dition, dual oxidase expression by the mosquito midgut         was identified that interacts with the lumenal surface of
epithelium likely results in ROS production, playing a         the mosquito midgut epithelium (Ghosh et al. 2001) and
similar role to that in Drosophila of limiting bacterial       has greatly increased our understanding of the process
numbers (Ha et al. 2009). Moreover, it was proposed that       of midgut invasion. The SM1 dodecapeptide strongly in-
when Plasmodium ookinetes breach the PM and the pro-           hibits P. berghei ookinete invasion via competitive bind-
tective dityrosine network lining the luminal surface of       ing to a putative mosquito midgut receptor (Ghosh et al.
the midgut epithelium, bacteria “leak” through the open        2001). Transgenic mosquitoes engineered to express SM1
spaces thus activating an antibacterial immune response        in the midgut following blood-feeding are impaired in
that is also harmful to invading ookinetes (Kumar et al.       the transmission of the malaria parasite (Ito et al. 2002).
2010, Rodrigues et al. 2010).                                  Further studies have identified that SM1 is a mimotope
           Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 8 of 19

650    Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


(its conformation resembles) of Plasmodium enolase, a             the mosquito complement system (Oliveira et al. 2012,
protein secreted onto the surface of the ookinete where           Garver et al. 2013). Thus, midgut nitration appears to be
it acts as an invasion ligand (Ghosh et al. 2011). Ookinete       a major determinant of Plasmodium survival, yet many
surface enolase also interacts with plasminogen from the          questions remain regarding how nitration mediates im-
blood serum to locally promote its conversion into the            mune recognition. What proteins on the surface of the
proteolytically active plasmin that in turn, is required          ookinete undergo modifications as a result of increased
for midgut invasion (Ghosh et al. 2011). Recently, the            nitration? How are these modifications subsequently
mosquito midgut receptor for SM1 and ookinete surface             recognised by the mosquito complement system?
enolase was identified as enolase binding protein (EBP)
                                                                      Components of the anti-Plasmodium immune re-
(Vega-Rodríguez et al. 2014). EBP is expressed on the
                                                                  sponse - A great deal of effort has been invested in the
lumenal surface of the mosquito midgut and is required
                                                                  identification of components that contribute to parasite
for P. berghei ookinete midgut invasion through its in-
                                                                  developmental success in the mosquito in the hope that
teraction with surface enolase. This interaction can be
                                                                  this knowledge can be translated to the development of al-
disrupted through competition with excess SM1, thus
                                                                  ternative strategies for parasite killing. Through the use of
inhibiting ookinete midgut invasion (Vega-Rodríguez
                                                                  dsRNA-mediated gene-silencing, several genes have been
et al. 2014). However, some ookinetes still invade the
                                                                  described that positively or negatively influence parasite
mosquito midgut in the presence of excess SM1 and this
                                                                  development in the mosquito (Blandin et al. 2008). While
served as the basis for the selection of SM1-resistant
                                                                  more research is required to fully understand the contri-
parasites that do not require EBP for midgut invasion.
                                                                  butions of individual mosquito genes to anti-Plasmodium
This is the first evidence demonstrating that mosquito
                                                                  immunity, evidence suggests that parasite killing after
midgut invasion by Plasmodium ookinetes, similar to
                                                                  traversal of the midgut epithelium occurs primarily dur-
merozoite invasion of the RBC, can occur through mul-
                                                                  ing two separate stages or phases of parasite development
tiple invasion pathways (Vega-Rodríguez et al. 2014).
                                                                  (Fig. 3). The first phase, or “early-phase”, occurs during
While further work is needed to characterise additional
                                                                  the ookinete to oocyst transition immediately after exit-
midgut receptor(s), these findings suggest that the proc-
                                                                  ing the midgut epithelium. A second, or “late-phase”, is
ess of ookinete midgut invasion is complex and involves
                                                                  thought to act on developing oocysts.
multiple parasite-mosquito interactions. Characterisa-
tion of these interactions remains a major goal for future            The “early-phase” immune response - Approximate-
research and has the potential to lead to novel interven-         ly 18-24 h after blood-feeding, Plasmodium ookinetes
tion strategies.                                                  invade the lumenal side of the midgut epithelium and
    The process of ookinete invasion is thought to produce        within minutes reach the basal surface that is believed to
severe damage to the midgut as the ookinete traverses             be the major site of ookinete killing (Shiao et al. 2006).
multiple epithelial cells during its journey to the basal         At this point, ookinetes are exposed to the haemocoel
lamina. Invaded cells undergo dramatic cytoskeletal               and to the complement-like soluble immune proteins
changes and increase the production of reactive oxygen            that circulate in the haemolymph (Blandin et al. 2004,
and nitrogen species that trigger apoptosis and cell death        Shiao et al. 2006).
(Han et al. 2000). During this time ookinetes are likely              The thioester protein 1 (TEP1) was initially identi-
exposed to a highly toxic cellular environment. To en-            fied in view of its high similarity to the vertebrate com-
sure its survival, the ookinete must rapidly escape be-           plement factor C3 and to the related family of alpha-2-
fore it is damaged or before the damaged cell is extruded         macroglobulins (Levashina et al. 2001). Similar to the
from the midgut epithelium. This evasion process occurs           role of C3 in the complement pathway of mammals,
by invasion of neighbouring naïve cells or by exiting the         TEP1 behaves as an opsonin promoting the phagocytosis
epithelium to rest at its final extracellular destination         of bacteria (Levashina et al. 2001) and binds to the ooki-
between the basal side of the epithelium and the basal            nete surface to mediate parasite lysis or melanisation
lamina. While it remains unclear how ookinete invasion            (Blandin et al. 2004). In the haemolymph, TEP1 is ex-
triggers programmed cell death, this is likely a general          pressed constitutively as full-length (inactive) and proc-
response to remove damaged epithelial cells and may               essed (active) forms that require the scaffolding proteins
not be specific to parasite invasion (Baton & Ranford-            leucine-rich immune molecule 1 (LRIM1) and Anophe-
Cartwright 2005, Okuda et al. 2007).                              les Plasmodium-responsive leucine-rich repeat protein 1
    Recent evidence further supports the concept that             (APL1) to direct TEP1 to pathogen surfaces and prevent
midgut traversal is a critical step in the mosquito anti-         self-recognition (Fraiture et al. 2009, Povelones et al.
Plasmodium response. Invaded cells produce high levels            2009). Loss of TEP1, LRIM1, or APL1 prevents ookinete
of NOS and peroxidases that in turn increase the levels           recognition and dramatically increases parasite numbers
of midgut nitration (Kumar et al. 2004). Further nitra-           (Fraiture et al. 2009, Povelones et al. 2009). Interestingly,
tion is increased by the activation of the haeme peroxi-          members of the APL1 family (APL1A, APL1B, APL1C)
dase 2 (HPX2) and the nicotinamide adenine dinucle-               appear to confer pathogen recognition specificity to the
otide phosphate (NADPH) oxidase 5 (NOX5), processes               TEP1/LRIM1/APL1 complex. APL1A expression is re-
that are regulated by the c-Jun N-terminal kinase (JNK)           quired for protection against P. falciparum parasites,
pathway (Oliveira et al. 2012, Garver et al. 2013). This          while APL1C is needed for protection against the rodent
epithelial nitration response is believed to modify ooki-         malaria parasites P. berghei and P. yoelli (Mitri et al.
netes, thus “marking” them for immune recognition by              2009). Although it is unclear how the mosquito immune
         Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 9 of 19

                                                                          Plasmodium bottleneck in the mosquito • Ryan C Smith et al.   651


system is able to distinguish their targets, it is reasonable                 further investigation of the components of the mosquito
to assume that members of the APL1 gene family have                           complement-like pathway remains an important goal for
important functions in parasite recognition as part of the                    future investigation.
mosquito complement-like pathway.                                                 Furthermore, many questions remain regarding the
    Upon binding to the ookinete, TEP1 is thought to                          mechanisms involved in directing TEP1 binding to the
promote parasite killing through lysis or melanisation                        ookinete surface. As mentioned previously, midgut ni-
(Blandin et al. 2004). Recent evidence has identified                         tration appears to be a critical determinant of parasite
that a non-catalytic protease, SPCLIP1, may function to                       recognition by the mosquito complement-like pathway
amplify complement activation by binding to TEP1 on                           (Oliveira et al. 2012). However, it is unclear if TEP1
the pathogen surface and promote the recruitment of ad-                       directly recognises these protein modifications on the
ditional TEP1 (Povelones et al. 2013). A similar ampli-                       parasite surface or if this is mediated by other support-
fication of the complement response is also seen in the                       ing molecules.
vertebrate complement system where C3b, the cleavage                               “Late-phase” immunity - Ookinetes that survive the
product of C3 (equivalent to TEP1), binds factor B on the                     process of midgut invasion and the early immune re-
surface of the pathogen. This complex is then activated                       sponses are subjected to a second or “late-phase” im-
by factor D into the C3 convertase that in turn mediates                      mune response that further limits oocyst numbers. First
the recruitment of additional C3b molecules to the path-                      proposed by Gupta et al. (2009), the signal transducer
ogen surface [reviewed in Walport (2001)]. However, our                       and activator of transcription (STAT)�����������������
                                                                                                                       -A or STAT-B sig-
knowledge of this process in the mosquito is incomplete                       nificantly increases parasite survival without altering
and additional proteins that promote parasite killing may                     the number of early oocysts. Further experiments de-
be recruited to the ookinete surface, as is the case for the                  termined that STAT-A or STAT-B silencing increased
vertebrate complement system. Multiple proteins and                           oocyst survival through decreased production of NOS
co-factors are known to assemble onto pathogen surfac-                        (Gupta et al. 2009).
es as part of the mammalian complement pathways and                                In An. gambiae, STAT-B regulates stat-A mRNA
                                                                              expression and STAT-A mediates the transcriptional
                                                                              activation of nos in response to infection (Gupta et al.
                                                                              2009). This transcriptional cascade can be manipulated
                                                                              through suppressor of cytokine signalling-3 (SOCS-3)-
                                                                              silencing (an inhibitor of STAT-A) resulting in the con-
                                                                              stitutive activation of STAT-A signalling and increased
                                                                              NOS expression (Gupta et al. 2009). This results in a
                                                                              near refractory phenotype that elevates NOS expression
                                                                              in the mosquito midgut and carcass (Gupta et al. 2009).
                                                                                   In addition to this study, there is a great deal of evi-
                                                                              dence suggesting that NOS and subsequent NO produc-
                                                                              tion are important determinants of oocyst development
                                                                              (Luckhart et al. 1998, Bahia et al. 2011, Vijay et al. 2011).
                                                                              NOS expression appears to be induced throughout the
                                                                              entire mosquito in response to Plasmodium infection
                                                                              (Luckhart et al. 1998, Gupta et al. 2009) suggesting that
                                                                              NOS activation is a generalised, rather than local, epithe-
                                                                              lial response to infection (Gupta et al. 2009). Much work
                                                                              remains to be done to better define the mechanisms of
                                                                              late-phase immune response and how it interferes with
Fig. 3: mechanisms of “early-phase” and “late-phase” immunity. Para-          oocyst development.
site development after traversal of the midgut epithelium is subjected
to two “phases” of the mosquito innate immune response. An “early-                Immune pathways that limit parasite development -
phase” limits the ookinete survival before or at the transition to oocyst     Much of our knowledge of the mosquito innate immune
differentiation. As ookinetes traverse the midgut epithelium they un-         response stems from Drosophila research and from oth-
dergo nitration (red dots) and in this way are “marked” for immune            er insect systems. Orthologous immune signalling path-
recognition by complement-like proteins circulating in the mosquito
                                                                              ways have been described in mosquitoes that respond
haemolymph [including thioester protein 1 (TEP1)]. Following recogni-
tion, TEP1 binds to the ookinete surface to initiate lysis or melanisation    to a variety of pathogens and regulate anti-Plasmodium
that result in parasite killing. A second, “late-phase” immune response       immunity. However, compared to Drosophila, there have
limits oocyst survival and involves the production of nitric oxide (NO)       been rapid expansions of mosquito immune gene fami-
by the signal transducer and activator of transcription (STAT) pathway        lies, suggesting a functional broadening of the mosquito
leading to parasite killing. While increased levels of NO have been im-       defense systems (Waterhouse et al. 2007). As a result,
plicated in this process, it is unclear to what extent the midgut, fat body   the mosquito represents a unique model to study host-
and possibly haemocytes may contribute to the “late-phase” response.
                                                                              parasite interactions and the innate immune response.
This figure was adapted from Gupta et al. (2009) and Fraiture et al.
(2009). APL1: Anopheles Plasmodium-responsive leucine-rich repeat                 In Drosophila, the Toll and immunodeficiency (IMD)
protein 1; BL: basal lamina; LRIM1: leucine-rich immune molecule 1;           pathways have traditionally been associated with the
ME: midgut epithelium; NOS: NO synthase; PM: peritrophic matrix.              production of antimicrobial peptides (such as cecropin
          Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 10 of 19

652    Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


and defensin) in response to bacterial infection, while           the mosquito immune response to Plasmodium (Garver
the JAK-STAT pathway has been implicated in antiviral             et al. 2013). As a result, the Anopheles IMD pathway ap-
immunity (Lemaitre & Hoffmann 2007). While these                  pears to be highly complex and further research is re-
pathways certainly exist in mosquitoes [reviewed by               quired to fully understand its intricacies.
Cirimotich et al. (2010)], it appears that these immune               Based on Drosophila research, the Anopheles IMD
pathways also mediate anti-Plasmodium defenses. How-              pathway is likely regulated at several different steps
ever, given current technology that relies primarily on           [reviewed by Cirimotich et al. (2010)]. In mosquitoes, it
systemic gene-silencing, the contributions of individual          has been suggested that immune regulation of one IMD
mosquito tissues (midgut, haemocytes, fat body) to the            pathway component occurs through the differential
immune defenses has been difficult to ascertain. Three            splicing of the transcription factor REL2 (Meister et al.
major insect immune pathways have been described:                 2005, Luna et al. 2006). A short form (REL2-S) lack-
Toll, IMD and JAK-STAT.                                           ing the inhibitory ankyrin domain and a full-length form
    The Toll pathway - In Drosophila, the involvement of          (REL2-F) are constitutively expressed throughout devel-
the Toll pathway has been well described in the host re-          opment (Meister et al. 2005). Whereas the short form is
sponse to Gram-positive bacteria, fungi and viruses (Le-          constitutively active and thought to be responsible for
maitre & Hoffmann 2007). Similar experiments in Anophe-           basal immune function, REL2-F is localised in the cyto-
les suggest that this pathway is evolutionarily conserved         plasm and thus transcriptionally inactive (Meister et al.
in mosquitoes (Frolet et al. 2006, Garver et al. 2009).           2005, Luna et al. 2006). Upon immune activation, IMD
    REL1, originally described as Gambif1, is an anophe-          signalling stimulates DREDD-dependent cleavage of
line ����������������������������������������������������
     nuclear factor kappa B������������������������������
                              -like transcription factor or-      REL2-F exposing its nuclear translocation signal, result-
thologous to Drosophila Dorsal (Barillas-Mury et al.              ing in nuclear translocation and transcriptional activation
1996). Upon immune activation, Toll signalling results            of REL2-dependent genes (Kim et al. 2006). Due to the
in the directed degradation of Cactus, a negative regula-         inability to distinguish the REL2 short and full-length
tor of REL1, thus allowing translocation of REL1 to the           forms by RNAi, their effect on parasite infection have
nucleus and the expression of its downstream effector             been difficult to elucidate (Meister et al. 2005, Luna et
genes (Frolet et al. 2006). Silencing cactus expression           al. 2006). Nevertheless, the anti-Plasmodium effects are
by dsRNA injection results in the constitutive activa-            likely due to REL2-F processing (Meister et al. 2005).
tion of the Toll pathway, even without immune challenge               The most striking evidence that IMD signalling is
(Frolet et al. 2006). Frolet et al. (2006) demonstrate that       involved in directing anti-Plasmodium immunity was
Toll activation significantly impairs P. berghei develop-         obtained by silencing caspar, an inhibitor of IMD sig-
ment, although the exact mechanism is not well under-             nalling through DREDD-dependent cleavage of REL2-F
stood. Recent evidence implicates mosquito haemocytes             (Kim et al. 2006). Caspar-silencing renders mosquitoes
as critical mediators of this anti-Plasmodium response            refractory to malaria parasites and it appears that activa-
(Ramirez et al. 2014).                                            tion of the IMD pathway is more efficient in limiting
    Further studies suggest that Toll activation may be           P. falciparum infection than that of the murine malaria
more efficient at limiting P. berghei (a rodent parasite)         parasite, P. berghei (Garver et al. 2009). However, addi-
development than P. falciparum (the human malaria par-            tional work is needed to understand the precise mecha-
asite) in multiple mosquito vectors (Garver et al. 2009).         nisms of REL2 activation and the contributions made by
This would imply that immune recognition of rodent and            the various mosquito immune tissues to this process.
human malaria parasites may occur through different                   The JAK-STAT pathway - The JAK-STAT (or STAT)
mechanisms (Dong et al. 2006, Garver et al. 2009). How            pathway has been the least investigated of the three ma-
the mosquito distinguishes these two parasites is a very          jor signalling pathways in mosquitoes and as such, much
interesting question that remains to be answered.                 of our knowledge is based on JAK-STAT signalling from
    The IMD pathway - The IMD pathway of mosqui-                  vertebrate or Drosophila model systems. In Drosophila,
toes is analogous to the TNF signalling pathway in                the STAT pathway regulates several aspects of develop-
mammals. Pathogen recognition is mediated by ������pepti-         ment, epithelial renewal, the immune response to bacte-
doglycan recognition protein LC and the adaptor protein           rial and viral infections and haemocyte differentiation/
IMD, triggering the cleavage of the transcription factor          proliferation (Arbouzova & Zeidler 2006, Buchon et al.
REL2 (Drosophila Relish), which results in its nuclear            2009). Similar to Drosophila, the mosquito JAK-STAT
translocation (Meister et al. 2005, 2009, Luna et al.             pathway has also been implicated in the immune re-
2006). This cascade of events is commonly referred to             sponse to bacteria (Barillas-Mury et al. 1999, Gupta et
as the canonical IMD pathway, yet additional signalling           al. 2009), viruses (Souza-Neto et al. 2009) and Plasmo-
events are activated through other IMD pathway com-               dium parasites (Gupta et al. 2009, Bahia et al. 2011).
ponents that include TGF-ß-activated protein kinase 1                 In An. gambiae, two STAT transcription factors
(TAK1), which mediates the JNK signalling pathway in              (STAT-A and STAT-B) have been identified (Barillas-
Drosophila (Silverman et al. 2003, Delaney et al. 2006).          Mury et al. 1999, Gupta et al. 2009), where STAT-B is
Currently, it is unclear what role the IMD pathway plays          thought to regulate the transcription of the stat-A gene
in TAK1 signalling and mitogen-activated
                           �����������������������������
                                              protein ki-         upon activation (Gupta et al. 2009). This is in contrast to
nase (MAPK) activation in mosquitoes, however recent              Drosophila and other mosquito species that contain only
evidence implies that JNK activation plays a key role in          a single STAT transcription factor (Gupta et al. 2009,
      Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 11 of 19

                                                           Plasmodium bottleneck in the mosquito • Ryan C Smith et al.   653


Souza-Neto et al. 2009, Bahia et al. 2011). Following im-      2010). However, these effects appear to be mediated by a
mune activation, STAT is phosphorylated leading to its         disruption of mitochondrial dynamics that perturb mid-
translocation to the nucleus and activation of downstream      gut homoeostasis and are independent of IIS signalling
effector genes. Silencing of STAT leads to increased           (Luckhart et al. 2013).
P. berghei and P. falciparum survival in An. gambiae
                                                                   Contributions of mosquito tissues to the anti-Plas-
(Gupta et al. 2009), as well as P. vivax in the Brazilian      modium immune response - The immune responses that
vector Anopheles aquasalis (Bahia et al. 2011).                limit Plasmodium development are multi-faceted, involv-
    STAT signalling is tightly regulated by the inhibi-        ing multiple mosquito tissues that exert both individual
tors ��������������������������������������������������
     suppressors of cytokine signalling (SOCS)���������
                                                  and pro-
                                                      ����     and concerted responses over several days as the parasite
tein inhibitors of activated STAT, which respectively          journeys through the mosquito. While the midgut serves
prevent STAT phosphorylation or promote degradation.           as the initial barrier and recognition site for invading
Expression of SOCS is mediated by STAT activation              ookinetes, immune responses in the fat body at the time
and thus serves to shut off STAT signalling through a          of ookinete invasion suggest that pathogen recognition
negative feedback loop (Gupta et al. 2009). Gupta et al.       triggers a systemic humoral response (Dimopoulos et al.
(2009) demonstrated that SOCS-silencing dramatically           1997). While cellular and humoral mosquito immunity
reduces parasite numbers and that this response is me-         effectively limit parasite development in the mosquito,
diated by increased levels of NOS as a result of constitu-     the role of each immune tissue have been difficult to
tive STAT activation.                                          ascertain due to limitations in mosquito genetics. Thus,
    Other pathways - Although the Toll, IMD and JAK-           the contribution of each mosquito immune tissue to the
STAT pathways have been the most investigated in mos-          overall anti-Plasmodium defense is an important ques-
quitoes, other less characterised pathways may also con-       tion that has yet to be fully addressed. Once identified, it
tribute to the mosquito immune response to Plasmodium.         may be possible to harness the most effective responses
    Recently, a lipopolysaccharide�������������������
                                      -induced TNF-������
                                                      α�����
                                                        fac-   to limit Plasmodium development via genetic engineer-
tor-like transcription factor (LL3) was described in An.       ing or chemical inhibitors.
gambiae that mediates a potent anti-Plasmodium im-                 Although incomplete, our current understanding of
mune response against both P. berghei and P. falciparum        the role of each respective tissue (midgut, haemocytes,
parasites (Smith et al. 2012). LL3 expression is strongly      fat body) is summarised below.
up-regulated in response to ookinete invasion of the               Midgut - The mosquito midgut is an important com-
midgut and directly influences the expression of SRPN6         ponent of the mosquito immune response, serving as a
(Smith et al. 2012), a serine protease inhibitor implicated    physical barrier to parasite development and the initial
in the anti-Plasmodium immune response (Abraham et             site of pathogen recognition. There is evidence that the
al. 2005, Pinto et al. 2008, Eappen et al. 2013). However,     mosquito can sense the presence of malaria parasites
because SRPN6-silencing in susceptible lines of An.            shortly after the ingestion of the blood meal (Vlachou
gambiae does not impact infection intensity (Abraham           et al. 2005, Dong et al. 2006), but it appears that the pri-
et al. 2005), the large increase in oocyst numbers follow-     mary midgut immune response is triggered in response
ing LL3 knockdown likely extends beyond the regulation         to ookinete invasion (Vlachou et al. 2005, Dong et al.
of SRPN6 in the mosquito anti-Plasmodium response.             2006, Smith et al. 2012).
Clarification of the mechanisms of LL3 activation and              Several groups have identified immune components
the role of LL3 in the overall context of mosquito im-         that are up-regulated in response to Plasmodium ooki-
munity are the subjects of further study.                      nete invasion (Vlachou et al. 2005, Dong et al. 2006,
    Emerging evidence suggests that components of              Mendes et al. 2011). However, it is unclear to what extent
the ingested blood meal also affect mosquito immune            these immune effectors are produced in the midgut itself.
function (Pakpour et al. 2013). TGF-ß1 and insulin in          It has been suggested that the increased TEP1 transcript
the ingested blood are believed to activate insulin/�����
                                               �������������
                                                       insu-   expression in the midgut following ookinete invasion
lin growth factor 1 (IGF1) signalling (IIS) and MAPK           may actually be the result of increased haemocyte at-
signalling cascades in the mosquito thus increasing mos-       tachment to the midgut epithelium (haemocytes strongly
quito susceptibility to parasite infection (Surachetpong et    express TEP1) (Blandin et al. 2004, Vlachou et al. 2005).
al. 2009, 2011, Pakpour et al. 2012). In contrast, another     Further experiments are needed to clarify if the increased
blood component, human IGF1, reduces malaria parasite          expression of other immune effectors and antimicrobial
infection (Drexler et al. 2013). It appears that a number      peptides are also the result of haemocyte attachment or
of factors contribute to IIS and MAPK signalling and           de novo synthesis in the midgut epithelium.
that this delicate balance determines Plasmodium devel-            Parasite invasion also induces dramatic physiologi-
opmental success in the mosquito host. However, there is       cal changes in cells of the midgut epithelium (Han et
much more to learn on how the mosquito IIS and MAPK            al. 2000). NOS is up-regulated, which in turn leads to
pathways contribute to mosquito immunity.                      the formation of nitrites and peroxides that promote
    Recent evidence suggests that components of the IIS        apoptosis (Han et al. 2000, Kumar et al. 2004, Kumar
pathway can be manipulated in transgenic An. stephen-          & Barillas-Mury 2005, Herrera-Ortiz et al. 2011). This
si to reduce parasite infection and decrease mosquito          likely produces a hostile environment for the invading
lifespan through the over-expression of an activated Akt       ookinete that it must escape before damage to itself and
molecule in the mosquito midgut (Corby-Harris et al.           before the damaged cell is extruded from the midgut
          Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 12 of 19

654    Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


epithelium, to ensure its own survival (Han et al. 2000).         proportions in response to age (Hillyer et al. 2005, King
While it remains unclear to what extent the “time bomb”           & Hillyer 2013), feeding status (Castillo et al. 2011) and
model limits parasite development, some have suggested            bacterial (King & Hillyer 2013) or Plasmodium infection
that this is likely a general response to remove damaged          (Rodrigues et al. 2010, Ramirez et al. 2014).
epithelial cells and is not specific to parasite invasion             Rodrigues et al. (2010) have shown that the propor-
(Baton & Ranford-Cartwright 2005).                                tion of circulating granulocytes increases in response to
    New evidence suggests that the process of ookinete            ookinete invasion rendering the mosquito more resistant
invasion does not directly limit parasite numbers, but            to Plasmodium infection upon further challenge. Inter-
rather “marks” ookinetes for later destruction by compo-          estingly, the haemolymph of Plasmodium-infected mos-
nents of the haemolymph (Oliveira et al. 2012). Invading          quitoes (in the presence of midgut microbiota) contains
ookinetes are thought to become labelled by epithelial            a soluble factor that promotes haemocyte differentiation
nitration mediated by HPX2 and NADPH NOX5, thus                   and is able to confer Plasmodium resistance when trans-
marking the ookinete for recognition by TEP1 and ulti-            ferred to naïve mosquitoes (Rodrigues et al. 2010, Rami-
mate lysis or melanisation (Oliveira et al. 2012). Recent         rez et al. 2014). Although the identity of this haemocyte
work implicates the JNK pathway in the induction of               differentiation factor is at present unknown, its produc-
HPX2 and NOX5 (Garver et al. 2013), thus modulating               tion is independent of the major mosquito immune path-
the levels of epithelial nitration in response to midgut          ways (Toll, IMD, JAK-STAT) (Ramirez et al. 2014).
invasion that is required for mosquito complement rec-                Several questions regarding mosquito haemocyte bi-
ognition and subsequent parasite destruction (Oliveira et         ology and function have yet to be addressed and is fur-
al. 2012, Garver et al. 2013).                                    ther confounded by the lack of agreement on the meth-
    Importantly, ROS balance in different tissues of the          odology for haemocyte isolation and analysis. However,
mosquito, including the midgut, haemolymph and fat                these challenges precipitate the need for reliable cell-
body, is an important determinant of parasite survival.           type specific haemocyte markers to better understand
For example, the refractory mosquito L35 strain is in a           their function and identify the contributions of each cell
chronic state of oxidative stress when compared to the            type to anti-Plasmodium immunity.
susceptible S or G3 strains, resulting in a deleterious               Fat body - Based on Drosophila research, the mos-
environment that promotes parasite killing (Kumar et              quito fat body is thought to play a central role in the
al. 2003). Reducing oxidative stress in refractory mos-           regulation of humoral immunity through the production
quitoes by dietary supplementation with antioxidants              of antimicrobial peptides (Lemaitre & Hoffmann 2007).
abrogates the ROS-mediated killing effect (Kumar et al.           However, given the systemic nature of dsRNA mediated
2003). Silencing of the ROS detoxification enzymes, cat-          silencing commonly used in mosquito research, the spe-
alase or oxidation resistance 1, increase oxidative stress        cific contributions of the fat body to immune signalling
and greatly reduce parasite survival (Molina-Cruz et al.          require further examination.
2008, Jaramillo-Gutierrez et al. 2010). Taken together,               Transcriptional analysis of the mosquito carcass (that
evidence would suggest that the levels of ROS are tightly         includes the fat body) reveals significant changes in re-
controlled by the mosquito to enhance parasite killing            sponse to a blood meal, as well as specific transcription-
during ookinete traversal of the midgut (Kumar et al.             al profiles characteristic of rodent and human malaria
2003, Molina-Cruz et al. 2008).                                   parasites (Dong et al. 2006).
    Haemocytes - The role of haemocytes, or circulating               Additional evidence also suggests that two major nu-
blood cells, has been largely unexplored in the context of        trient transporters, lipophorin and vitellogenin, produced
their contributions to mosquito innate immunity. Much             by the fat body during the process of vitellogenesis (or
like their Drosophila counterparts, mosquito haemocytes           egg production), also influence parasite survival (Rono
are believed to be the primary phagocytic cells that direct-      et al. 2010). Silencing of lipophorin reduces Plasmodium
ly eliminate bacterial pathogens in the haemocoel (Lavine         oocyst size and impairs development, while loss of vitel-
& Strand 2002). In addition, haemocytes are thought to            logenin also results in reduced parasite numbers. These
                                                                  results suggest that developing parasites may be able to
produce several immune components found in the mos-
                                                                  capture nutrients circulating in the mosquito haemol-
quito haemolymph, such as TEP1 (Blandin et al. 2004,
                                                                  ymph to facilitate its own development. Moreover, it has
Frolet et al. 2006), which mediate the immune response
                                                                  been suggested that these proteins may protect Plasmo-
and pathogen clearance. However, very little is known re-
                                                                  dium against non-self recognition by the mosquito com-
garding their role in anti-Plasmodium immunity.
                                                                  plement-like cascade (Rono et al. 2010).
    Transcriptional profiling of An. gambiae haemocytes
reveal specific responses to Plasmodium parasites (Ba-                Mechanisms of immune evasion - There has been
ton et al. 2009, Pinto et al. 2009) and bacterial pathogens       significant evolutionary pressure on malaria parasites
(Baton et al. 2009), suggesting that haemocytes may have          to adapt to their mosquito host to ensure their survival
an integral role in regulating mosquito innate immune             and subsequent transmission to a new host. As a result,
responses. However, these studies did not distinguish             malaria parasites have evolved mechanisms to evade the
among the three haemocyte sub-types (prohaemocytes,               mosquito immune response in their natural mosquito
oenocytoids and granulocytes) thus far characterised in           vectors, a process that may be specific to different geo-
Anopheles (Castillo et al. 2006). These haemocyte popu-           graphical regions. Collins et al. (1986) found that Af-
lations are dynamic with changes in overall numbers and           rican P. falciparum parasites strains were significantly
      Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 13 of 19

                                                         Plasmodium bottleneck in the mosquito • Ryan C Smith et al.         655


more proficient in evading the melanisation response         required drive-mechanisms to ensure that these resistant
of refractory An. gambiae than those of New World or         mosquitoes can spread into wild mosquito populations.
Asian origin.                                                    Wolbachia is an endosymbiont commonly found in
    More recently, light has been cast on the mechanism      arthropods and can spread into populations by transmis-
for this unique phenotype by determining that African        sion through the germ line (Werren et al. 2008). A sur-
strains of P. falciparum can evade TEP1-mediated lysis       prising and important discovery was that when Aedes
by the mosquito complement-like system of refractory         aegypti harbour Wolbachia it becomes resistant to viral
An. gambiae mosquitoes, while Brazilian 7G8 P. falci-        and Plasmodium infections (Moreira et al. 2009). In An.
parum isolates are efficiently targeted and melanised by     gambiae, somatic, non-heritable Wolbachia infections
this system (Molina-Cruz et al. 2012). Through �����
                                                   quan-     were shown to also confer similar anti-Plasmodium
titative trait locus analysis of genetic crosses between     properties (Kambris et al. 2010, Hughes et al. 2011).
the African and Brazilian parasite strains, Molina-Cruz      Recently, stable maternally-inherited Wolbachia was in-
et al. (2013) identified Pfs47 as the candidate gene me-     troduced into An. stephensi and was found to limit P.
diating this process. Present on the ookinete surface,       falciparum development, as well as confers cytoplasmic
Pfs47 is thought to prevent the induction of the mosquito    incompatibility (Bian et al. 2013). However, Wolbachia
midgut nitration responses that mark parasites for TEP1-     imposed a significant fitness load to these mosquitoes.
mediated lysis by a yet unknown mechanism. The highly        While promising, further challenges remain regarding
polymorphic nature of Pfs47 and its geographic distribu-     the mechanism by which Wolbachia confers anti-Plas-
tion suggest that P. falciparum parasites have adapted to    modium immunity, as well as its introduction into other
different Anopheles mosquitoes to ensure their survival      anopheline vectors.
(Molina-Cruz et al. 2013).                                       An alternative approach has recently been described
    While details of host-parasite co-evolution are only     involving the engineering of the mosquito microbiota to
beginning to emerge, these studies highlight the ability     secrete antimalarial effector genes, an approach known
of the parasite to adapt to its vector host to ensure its    as paratransgenesis (Wang et al. 2012). Genetically en-
survival. Mosquito factors have also been described that     gineered Pantoea agglomerans, a common resident of
may protect parasites from immune recognition (Osta et       the mosquito midgut, were able to confer resistance to
al. 2004) or have been co-opted by parasites to facilitate   P. falciparum and P. berghei and dramatically reduce
invasion (Rodrigues et al. 2012). However, the precise       infection prevalence independent of the anopheline vec-
role of these components, and possibly others, requires      tor (Wang et al. 2012). Future research must address is-
future investigation.                                        sues of how to introduce the modified bacteria into field
                                                             populations and, importantly, resolve issues relating to
    Intervention strategies - The bottleneck in malaria      the release of genetically modified organisms in nature.
parasite numbers within its mosquito host (Fig. 1) ar-
gues that the midgut is an optimal target for intervention                             REFERENCES
strategies to prevent malaria transmission.                  Abraham EG, Pinto SB, Ghosh A, Vanlandingham DL, Budd A, Higgs
    For many years, a large effort has been invested into       S, Kafatos FC, Jacobs-Lorena M, Michel K 2005. An immune-
the identification of TB vaccine antigens that target the       responsive serpin, SRPN6, mediates mosquito defense against
sexual stages of the parasite in the mosquito midgut,           malaria parasites. Proc Natl Acad Sci USA 102: 16327-16332.
including Pfs230, Pbs48/45, HAP2, Pfs25 and PfCHT1           Adam C, Géniteau M, Gougerot-Pocidalo M, Verroust P, Lebras J,
[reviewed by Pradel (2007) and Blagborough and Sinden           Gibert C, Morel-Maroger L 1981. Cryoglobulins, circulating im-
(2009)]. In addition, it has also been proposed that anti-      mune complexes and complement activation in cerebral malaria.
bodies targeting mosquito components may also serve             Infect Immun 31: 530-535.
as promising TB targets (Dinglasan & Jacobs-Lorena           Akman-Anderson L, Olivier M, Luckhart S 2007. Induction of nitric
2008). One major advantage of this strategy is that us-         oxide synthase and activation of signaling proteins in Anopheles
ing a conserved mosquito TB vaccine target could be             mosquitoes by the malaria pigment, hemozoin. Infect Immun 75:
applied for all anopheline mosquitoes, thus obviating the       4012-4019.
need to develop specific targets for each parasite-host      Ali M, Al-Olayan EM, Lewis S, Matthews H, Hurd H 2010. Naturally
combination. Proof-of-principle experiments targeting            occurring triggers that induce apoptosis-like programmed cell
mosquito midgut ligands involved in ookinete invasion            death in Plasmodium berghei ookinetes. PLoS ONE 5: e12634.
(Dinglasan et al. 2007a) or that regulate mosquito immu-     Arbouzova NI, Zeidler MP 2006. JAK/STAT signalling in Droso-
nity (Williams et al. 2013) have been explored.                 phila: insights into conserved regulatory and cellular functions.
    Transgenic technology has also been proposed to             Development 133: 2605-2616.
genetically modify mosquito vectors to render them in-       Arévalo-Herrera M, Solarte Y, Zamora F, Mendez F, Yasnot MF,
capable of malaria parasite transmission. Through the           Rocha L, Long C, Miller LH, Herrera S 2005. Plasmodium vivax:
production of synthetic peptides, effector proteins or          transmission-blocking immunity in a malaria-endemic area of
methods to increase the mosquito immune response,               Colombia. Am J Trop Med Hyg 73: 38-43.
several approaches have been used to confer anti-Plas-       Bahia AC, Kubota MS, Tempone AJ, Araújo HR, Guedes BA, Or-
modium resistance in laboratory and natural host-patho-         fanó AS, Tadei WP, Ríos-Velásquez CM, Han YS, Secundino NF,
gen combinations [reviewed by Wang and Jacobs-Lorena            Barillas-Mury C, Pimenta PF, Traub-Csekö YM 2011. The JAK-
(2013)]. Although these experiments are promising, sig-         STAT pathway controls Plasmodium vivax load in early stages of
nificant hurdles remain regarding release strategies and        Anopheles aquasalis infection. PLoS Negl Trop Dis 5: e1317.
            Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 14 of 19

656     Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


Baird JK, Jones TR, Purnomo, Masbar S, Ratiwayanto S, Leksana           Cao YM, Tsuboi T, Torii M 1998. Nitric oxide inhibits the develop-
    B 1991. Evidence for specific suppression of gametocytemia by          ment of Plasmodium yoelii gametocytes into gametes. Parasitol
    Plasmodium falciparum in residents of hyperendemic Irian Jaya.         Int 47: 157-166.
    Am J Trop Med Hyg 44: 183-190.
                                                                        Castillo J, Brown MR, Strand MR 2011. Blood-feeding and insulin-
Bando H, Okado K, Guelbeogo WM, Badolo A, Aonuma H, Nelson B,               like peptide 3 stimulate proliferation of hemocytes in the mos-
   Fukumoto S, Xuan X, Sagnon N, Kanuka H 2013. Intra-specific              quito Aedes aegypti. PLoS Pathog 7: e1002274.
   diversity of Serratia marcescens in Anopheles mosquito midgut
                                                                        Castillo JC, Robertson AE, Strand MR 2006. Characterization of
   defines Plasmodium transmission capacity. Sci Rep 3: 1641.               hemocytes from the mosquitoes Anopheles gambiae and Aedes
Barillas-Mury C, Charlesworth A, Gross I, Richman A, Hoffmann               aegypti. Insect Biochem Mol Biol 36: 891-903.
    JA, Kafatos FC 1996. Immune factor Gambif1, a new rel fam-          Chege GM, Beier JC 1990. Effect of Plasmodium falciparum on the
    ily member from the human malaria vector, Anopheles gambiae.           survival of naturally infected afrotropical Anopheles (Diptera:
    EMBO J 15: 4691-4701.                                                  Culicidae). J Med Entomol 27: 454-458.
Barillas-Mury C, Han YS, Seeley D, Kafatos FC 1999. Anopheles           Chugh M, Adak T, Sehrawat N, Gakhar SK 2011. Effect of anti-
    gambiae Ag-STAT, a new insect member of the STAT family, is            mosquito midgut antibodies on development of malaria parasite,
    activated in response to bacterial infection. EMBO J 18: 959-967.      Plasmodium vivax and fecundity in vector mosquito Anopheles
Baton LA, Ranford-Cartwright LC 2005. How do malaria ookinetes             culicifacies (Diptera: Culicidae). Indian J Exp Biol 49: 245-253.
    cross the mosquito midgut wall? Trends Parasitol 21: 22-28.         Cirimotich CM, Dong Y, Clayton AM, Sandiford SL, Souza-Neto JA,
                                                                            Mulenga M, Dimopoulos G 2011. Natural microbe-mediated re-
Baton LA, Robertson A, Warr E, Strand MR, Dimopoulos G 2009.
                                                                            fractoriness to Plasmodium infection in Anopheles gambiae. Sci-
    Genome-wide transcriptomic profiling of Anopheles gambiae
                                                                            ence 332: 855-858.
    hemocytes reveals pathogen-specific signatures upon bacterial
    challenge and Plasmodium. BMC Genomics 10: 257.                     Cirimotich CM, Dong Y, Garver LS, Sim S, Dimopoulos G 2010.
                                                                            Mosquito immune defenses against Plasmodium infection. Dev
Beier MS, Pumpuni CB, Beier JC, Davis JR 1994. Effects of para-
                                                                            Comp Immunol 34: 387-395.
    aminobenzoic acid, insulin and gentamicin on Plasmodium fal-
    ciparum development in anopheline mosquitoes (Diptera: Culici-      Collins FH, Sakai RK, Vernick KD, Paskewitz S, Seeley DC, Miller
    dae). J Med Entomol 31: 561-565.                                        LH, Collins WE, Campbell CC, Gwadz RW 1986. Genetic se-
                                                                            lection of a Plasmodium-refractory strain of the malaria vector
Bian G, Joshi D, Dong Y, Lu P, Zhou G, Pan X, Xu Y, Dimopoulos G,           Anopheles gambiae. Science 234: 607-610.
    Xi Z 2013. Wolbachia invades Anopheles stephensi populations
    and induces refractoriness to Plasmodium infection. Science 340:    Corby-Harris V, Drexler A, de Jong LW, Antonova Y, Pakpour N,
    748-751.                                                               Ziegler R, Ramberg F, Lewis EE, Brown JM, Luckhart S, Riehle
                                                                           MA 2010. Activation of Akt signaling reduces the prevalence and
Blagborough AM, Sinden RE 2009. Plasmodium berghei HAP2 in-                intensity of malaria parasite infection and lifespan in Anopheles
    duces strong malaria transmission-blocking immunity in vivo            stephensi mosquitoes. PLoS Pathog 6: e1001003.
    and in vitro. Vaccine 27: 5187-5194.
                                                                        de Córdoba S, Esparza-Gordillo J, de Jorge EG, Lopez-Trascasa M,
Blandin S, Shiao SH, Moita LF, Janse CJ, Waters AP, Kafatos FC,             Sánchez-Corral P 2004. The human complement factor H: func-
    Levashina EA 2004. Complement-like protein TEP1 is a determi-           tional roles, genetic variations and disease associations. Mol Im-
    nant of vectorial capacity in the malaria vector Anopheles gam-         munol 41: 355-367.
    biae. Cell 116: 661-670.
                                                                        Delaney JR, Stöven S, Uvell H, Anderson KV, Engström Y, Mlodzik
Blandin SA, Marois E, Levashina EA 2008. Antimalarial responses             M 2006. Cooperative control of Drosophila immune responses
    in Anopheles gambiae: from a complement-like protein to a com-          by the JNK and NF-kappaB signaling pathways. EMBO J 25:
    plement-like pathway. Cell Host Microbe 3: 364-374.                     3068-3077.
Bousema JT, Drakeley CJ, Kihonda J, Hendriks JC, Akim NI, Ro-           Dessens JT, Mendoza J, Claudianos C, Vinetz JM, Khater E, Has-
   effen W, Sauerwein RW 2007. A longitudinal study of immune              sard S, Ranawaka GR, Sinden RE 2001. Knockout of the rodent
   responses to Plasmodium falciparum sexual stage antigens in             malaria parasite chitinase pbCHT1 reduces infectivity to mosqui-
   Tanzanian adults. Parasite Immunol 29: 309-317.                         toes. Infect Immun 69: 4041-4047.

Bousema T, Roeffen W, Meijerink H, Mwerinde H, Mwakalinga S,            Devenport M, Alvarenga PH, Shao L, Fujioka H, Bianconi ML, Oli-
   van Gemert GJ, van de Vegte-Bolmer M, Mosha F, Targett G,               veira PL, Jacobs-Lorena M 2006. Identification of the Aedes ae-
   Riley EM, Sauerwein R, Drakeley C 2010. The dynamics of                 gypti peritrophic matrix protein AeIMUCI as a heme-binding
   naturally acquired immune responses to Plasmodium falciparum            protein. Biochemistry 45: 9540-9549.
   sexual stage antigens Pfs230 & Pfs48/45 in a low endemic area in     Dillon RJ, Dillon VM 2004. The gut bacteria of insects: nonpatho-
   Tanzania. PLoS ONE 5: e14114.                                            genic interactions. Annu Rev Entomol 49: 71-92.
Bousema T, Sutherland CJ, Churcher TS, Mulder B, Gouagna LC,            Dimopoulos G, Richman A, Müller HM, Kafatos FC 1997. Molecular
   Riley EM, Targett GA, Drakeley CJ 2011. Human immune re-                immune responses of the mosquito Anopheles gambiae to bacteria
   sponses that reduce the transmission of Plasmodium falciparum           and malaria parasites. Proc Natl Acad Sci USA 94: 11508-11513.
   in African populations. Int J Parasitol 41: 293-300.
                                                                        Dimopoulos G, Seeley D, Wolf A, Kafatos FC 1998. Malaria infection
Briegel H, Rezzonico L 1985. Concentration of host blood protein           of the mosquito Anopheles gambiae activates immune-responsive
    during feeding by anopheline mosquitoes (Diptera: Culicidae).          genes during critical transition stages of the parasite life cycle.
    J Med Entomol 22: 612-618.                                             EMBO J 17: 6115-6123.
Buchon N, Broderick NA, Poidevin M, Pradervand S, Lemaitre B            Dinglasan RR, Alaganan A, Ghosh AK, Saito A, van Kuppevelt TH,
   2009. Drosophila intestinal response to bacterial infection: acti-      Jacobs-Lorena M 2007b. Plasmodium falciparum ookinetes re-
   vation of host defense and stem cell proliferation. Cell Host Mi-       quire mosquito midgut chondroitin sulfate proteoglycans for cell
   crobe 5: 200-211.                                                       invasion. Proc Natl Acad Sci USA 104: 15882-15887.
       Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 15 of 19

                                                                   Plasmodium bottleneck in the mosquito • Ryan C Smith et al.           657


Dinglasan RR, Devenport M, Florens L, Johnson JR, McHugh CA,               les albimanus block Plasmodium vivax sporogonic development.
   Donnelly-Doman M, Carucci DJ, Yates JR 3rd, Jacobs-Lorena M             J Med Entomol 40: 371-374.
   2009. The Anopheles gambiae adult midgut peritrophic matrix
   proteome. Insect Biochem Mol Biol 39: 125-134.                      Gouagna LC, Bancone G, Yao F, Yameogo B, Dabiré KR, Costantini
                                                                          C, Simporé J, Ouedraogo JB, Modiano D 2010. Genetic variation
Dinglasan RR, Jacobs-Lorena M 2008. Flipping the paradigm on malar-       in human HBB is associated with Plasmodium falciparum trans-
    ia transmission-blocking vaccines. Trends Parasitol 24: 364-370.      mission. Nat Genet 42: 328-331.
Dinglasan RR, Kalume DE, Kanzok SM, Ghosh AK, Muratova O,              Gouagna LC, Mulder B, Noubissi E, Tchuinkam T, Verhave JP, Boud-
   Pandey A, Jacobs-Lorena M 2007a. Disruption of Plasmodium              in C 1998. The early sporogonic cycle of Plasmodium falciparum
   falciparum development by antibodies against a conserved mos-          in laboratory-infected Anopheles gambiae: an estimation of para-
   quito midgut antigen. Proc Natl Acad Sci USA 104: 13461-13466.         site efficacy. Trop Med Int Health 3: 21-28.
Dong Y, Aguilar R, Xi Z, Warr E, Mongin E, Dimopoulos G 2006.          Grotendorst CA, Carter R, Rosenberg R, Koontz LC 1986. Comple-
   Anopheles gambiae immune responses to human and rodent                  ment effects on the infectivity of Plasmodium gallinaceum to Ae-
   Plasmodium parasite species. PLoS Pathog 2: e52.                        des aegypti mosquitoes. I. Resistance of zygotes to the alternative
                                                                           pathway of complement. J Immunol 136: 4270-4274.
Dong Y, Manfredini F, Dimopoulos G 2009. Implication of the mos-
   quito midgut microbiota in the defense against malaria parasites.   Gupta L, Molina-Cruz A, Kumar S, Rodrigues J, Dixit R, Zamora
   PLoS Pathog 5: e1000423.                                               RE, Barillas-Mury C 2009. The STAT pathway mediates late-
                                                                          phase immunity against Plasmodium in the mosquito Anopheles
Doolan DL, Dobaño C, Baird JK 2009. Acquired immunity to ma-
                                                                          gambiae. Cell Host Microbe 5: 498-507.
   laria. Clin Microbiol Rev 22: 13-36.
                                                                       Ha EM, Lee KA, Seo YY, Kim SH, Lim JH, Oh BH, Kim J, Lee WJ
Drakeley CJ, Eling W, Teelen K, Bousema JT, Sauerwein R, Green-
                                                                           2009. Coordination of multiple dual oxidase-regulatory pathways
   wood BM, Targett GA 2004. Parasite infectivity and immunity
                                                                           in responses to commensal and infectious microbes in Drosophi-
   to Plasmodium falciparum gametocytes in Gambian children.
                                                                           la gut. Nature Immunol 10: 949-957.
   Parasite Immunol 26: 159-165.
                                                                       Han YS, Thompson J, Kafatos FC, Barillas-Mury C 2000. Molecular
Drexler A, Nuss A, Hauck E, Glennon E, Cheung K, Brown M, Luck-
                                                                          interactions between Anopheles stephensi midgut cells and Plas-
   hart S 2013. Human IGF1 extends lifespan and enhances resis-
                                                                          modium berghei: the time bomb theory of ookinete invasion of
   tance to Plasmodium falciparum infection in the malaria vector
                                                                          mosquitoes. EMBO J 19: 6030-6040.
   Anopheles stephensi. J Exp Biol 216: 208-217.
                                                                       Healer J, McGuinness D, Carter R, Riley E 1999. Transmission-block-
Eappen AG, Smith RC, Jacobs-Lorena M 2013. Enterobacter-activat-
                                                                          ing immunity to Plasmodium falciparum in malaria-immune
   ed mosquito immune responses to Plasmodium involve activation
                                                                          individuals is associated with antibodies to the gamete surface
   of SRPN6 in Anopheles stephensi. PLoS ONE 8: e62937.
                                                                          protein Pfs230. Parasitology 119: 425-433.
Eksi S, Czesny B, van Gemert GJ, Sauerwein RW, Eling W, William-
                                                                       Healer J, McGuinness D, Hopcroft P, Haley S, Carter R, Riley E 1997.
    son KC 2006. Malaria transmission-blocking antigen, Pfs230,
                                                                          Complement-mediated lysis of Plasmodium falciparum gametes
    mediates human red blood cell binding to exflagellating male
                                                                          by malaria-immune human sera is associated with antibodies to
    parasites and oocyst production. Mol Microbiol 61: 991-998.
                                                                          the gamete surface antigen Pfs230. Infect Immun 65: 3017-3023.
Fraiture M, Baxter RH, Steinert S, Chelliah Y, Frolet C, Quispe-
                                                                       Herrera-Ortiz A, Martínez-Barnetche J, Smit N, Rodriguez MH,
    Tintaya W, Hoffmann JA, Blandin SA, Levashina EA 2009. Two
                                                                           Lanz-Mendoza H 2011. The effect of nitric oxide and hydrogen
    mosquito LRR proteins function as complement control factors
                                                                           peroxide in the activation of the systemic immune response of
    in the TEP1-mediated killing of Plasmodium. Cell Host Microbe
                                                                           Anopheles albimanus infected with Plasmodium berghei. Dev
    5: 273-284.
                                                                           Comp Immunol 35: 44-50.
Frolet C, Thoma M, Blandin S, Hoffmann JA, Levashina EA 2006.
                                                                       Hillyer JF, Schmidt SL, Fuchs JF, Boyle JP, Christensen BM 2005.
    Boosting NF-kappaB-dependent basal immunity of Anopheles
                                                                           Age-associated mortality in immune challenged mosquitoes (Ae-
    gambiae aborts development of Plasmodium berghei. Immunity
                                                                           des aegypti) correlates with a decrease in haemocyte numbers.
    25: 677-685.
                                                                           Cell Microbiol 7: 39-51.
Garver LS, Dong Y, Dimopoulos G 2009. Caspar controls resistance
                                                                       Hughes GL, Koga R, Xue P, Fukatsu T, Rasgon JL 2011. Wolbachia
   to Plasmodium falciparum in diverse anopheline species. PLoS
                                                                          infections are virulent and inhibit the human malaria parasite
   Pathog 5: e1000335.
                                                                          Plasmodium falciparum in Anopheles gambiae. PLoS Pathog 7:
Garver LS, Oliveira GA, Barillas-Mury C 2013. The JNK pathway is          e1002043.
   a key mediator of Anopheles gambiae antiplasmodial immunity.
                                                                       Ito J, Ghosh A, Moreira LA, Wimmer EA, Jacobs-Lorena M 2002.
   PLoS Pathog 9: e1003622.
                                                                            Transgenic anopheline mosquitoes impaired in transmission of a
Ghosh AK, Coppens I, Gardsvoll H, Ploug M, Jacobs-Lorena M 2011.            malaria parasite. Nature 417: 452-455.
   Plasmodium ookinetes coopt mammalian plasminogen to invade
                                                                       Jaramillo-Gutierrez G, Molina-Cruz A, Kumar S, Barillas-Mury C
   the mosquito midgut. Proc Natl Acad Sci USA 108: 17153-17158.
                                                                           2010. The Anopheles gambiae oxidation resistance 1 (OXR1)
Ghosh AK, Ribolla PE, Jacobs-Lorena M 2001. Targeting Plasmodium           gene regulates expression of enzymes that detoxify reactive oxy-
   ligands on mosquito salivary glands and midgut with a phage dis-        gen species. PLoS ONE 5: e11168.
   play peptide library. Proc Natl Acad Sci USA 98: 13278-13281.
                                                                       Kambris Z, Blagborough AM, Pinto SB, Blagrove MS, Godfray HC,
Goka BQ, Kwarko H, Kurtzhals JA, Gyan B, Ofori-Adjei E, Ohene             Sinden RE, Sinkins SP 2010. Wolbachia stimulates immune gene
   SA, Hviid L, Akanmori BD, Neequaye J 2001. Complement bind-            expression and inhibits Plasmodium development in Anopheles
   ing to erythrocytes is associated with macrophage activation and       gambiae. PLoS Pathog 6: e1001143.
   reduced haemoglobin in Plasmodium falciparum malaria. Trans
   R Soc Trop Med Hyg 95: 545-549.                                     Karunaweera ND, Carter R, Grau GE, Kwiatkowski D, Del Giudice
                                                                          G, Mendis KN 1992. Tumour necrosis factor-dependent parasite-
Gonzalez-Ceron L, Santillan F, Rodriguez MH, Mendez D, Hernan-            killing effects during paroxysms in non-immune Plasmodium
   dez-Avila JE 2003. Bacteria in midguts of field-collected Anophe-      vivax malaria patients. Clin Exp Immunol 88: 499-505.
            Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 16 of 19

658     Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


Karunaweera ND, Wijesekera SK, Wanasekera D, Mendis KN, Cart-               inducible synthesis of nitric oxide. Proc Natl Acad Sci USA 95:
   er R 2003. The paroxysm of Plasmodium vivax malaria. Trends              5700-5705.
   Parasitol 19: 188-193.
                                                                        Luna C, Hoa NT, Lin H, Zhang L, Nguyen HL, Kanzok SM, Zheng L
Kim M, Lee JH, Lee SY, Kim E, Chung J 2006. Caspar, a suppressor           2006. Expression of immune responsive genes in cell lines from
   of antibacterial immunity in Drosophila. Proc Natl Acad Sci USA         two different Anopheline species. Insect Mol Biol 15: 721-729.
   103: 16358-16363.
                                                                        Lyke KE, Burges R, Cissoko Y, Sangare L, Dao M, Diarra I, Kone A,
King JG, Hillyer JF 2013. Spatial and temporal in vivo analysis of         Harley R, Plowe CV, Doumbo OK, Sztein MB 2004. Serum lev-
   circulating and sessile immune cells in mosquitoes: hemocyte            els of the proinflammatory cytokines interleukin-1 beta (IL-1be-
   mitosis following infection. BMC Biol 11: 55.                           ta), IL-6, IL-8, IL-10, tumor necrosis factor alpha and IL-12(p70)
                                                                           in Malian children with severe Plasmodium falciparum malaria
Kumar S, Barillas-Mury C 2005. Ookinete-induced midgut peroxi-             and matched uncomplicated malaria or healthy controls. Infect
   dases detonate the time bomb in anopheline mosquitoes. Insect           Immun 72: 5630-5637.
   Biochem Mol Biol 35: 721-727.
                                                                        Margos G, Navarette S, Butcher G, Davies A, Willers C, Sinden RE,
Kumar S, Christophides GK, Cantera R, Charles B, Han YS, Meister           Lachmann PJ 2001. Interaction between host complement and
   S, Dimopoulos G, Kafatos FC, Barillas-Mury C 2003. The role of          mosquito-midgut-stage Plasmodium berghei. Infect Immun 69:
   reactive oxygen species on Plasmodium melanotic encapsulation           5064-5071.
   in Anopheles gambiae. Proc Natl Acad Sci USA 100: 14139-14144.
                                                                        Mbogo CN, Snow RW, Kabiru EW, Ouma JH, Githure JI, Marsh K,
Kumar S, Gupta L, Han YS, Barillas-Mury C 2004. Inducible per-             Beier JC 1993. Low-level Plasmodium falciparum transmission
   oxidases mediate nitration of Anopheles midgut cells undergoing         and the incidence of severe malaria infections on the Kenyan
   apoptosis in response to Plasmodium invasion. J Biol Chem 279:          coast. Am J Trop Med Hyg 49: 245-253.
   53475-53482.
                                                                        Meister S, Agianian B, Turlure F, Relógio A, Morlais I, Kafatos FC,
Kumar S, Molina-Cruz A, Gupta L, Rodrigues J, Barillas-Mury C              Christophides GK 2009. Anopheles gambiae PGRPLC-mediated
   2010. A peroxidase/dual oxidase system modulates midgut epithe-         defense against bacteria modulates infections with malaria para-
   lial immunity in Anopheles gambiae. Science 327: 1644-1648.             sites. PLoS Pathog 5: e1000542.
Lal AA, Patterson PS, Sacci JB, Vaughan JA, Paul C, Collins WE,         Meister S, Kanzok SM, Zheng XL, Luna C, Li TR, Hoa NT, Clayton
    Wirtz RA, Azad AF 2001. Anti-mosquito midgut antibodies                JR, White KP, Kafatos FC, Christophides GK, Zheng L 2005.
    block development of Plasmodium falciparum and Plasmodium              Immune signaling pathways regulating bacterial and malaria
    vivax in multiple species of Anopheles mosquitoes and reduce           parasite infection of the mosquito Anopheles gambiae. Proc Natl
    vector fecundity and survivorship. Proc Natl Acad Sci USA 98:          Acad Sci USA 102: 11420-11425.
    5228-5233.
                                                                        Mendes AM, Awono-Ambene PH, Nsango SE, Cohuet A, Fontenille
Lavine MD, Strand MR 2002. Insect hemocytes and their role in im-          D, Kafatos FC, Christophides GK, Morlais I, Vlachou D 2011.
    munity. Insect Biochem Mol Biol 32: 1295-1309.                         Infection intensity-dependent responses of Anopheles gambiae
Lemaitre B, Hoffmann J 2007. The host defense of Drosophila mela-          to the African malaria parasite Plasmodium falciparum. Infect
   nogaster. Annu Rev Immunol 25: 697-743.                                 Immun 79: 4708-4715.

Lensen AHW, Bolmer-Van de Vegte M, Van Gemert GJ, Eling WMC,            Mendis C, Jacobsen JL, Gamage-Mendis A, Bule E, Dgedge M,
   Sauerwein RW 1997. Leukocytes in a Plasmodium falciparum-               Thompson R, Cuamba N, Barreto J, Begtrup K, Sinden RE, Høgh
   infected blood meal reduce transmission of malaria to Anopheles         B 2000. Anopheles arabiensis and An. funestus are equally im-
   mosquitoes. Infect Immun 65: 3834-3837.                                 portant vectors of malaria in Matola coastal suburb of Maputo,
                                                                           southern Mozambique. Med Vet Entomol 14: 171-180.
Lensen AHW, Mulder L, Tchuinkam T, Willemsen L, Eling W, Sauer-
   wein R 1998. Mechanisms that reduce transmission of Plasmodi-        Mitri C, Jacques JC, Thiery I, Riehle MM, Xu J, Bischoff E, Morlais
   um falciparum malaria in semiimmune and nonimmune persons.               I, Nsango SE, Vernick KD, Bourgouin C 2009. Fine pathogen
   J Infect Dis 177: 1358-1363.                                             discrimination within the APL1 gene family protects Anopheles
                                                                            gambiae against human and rodent malaria species. PLoS Pathog
Levashina EA, Moita LF, Blandin S, Vriend G, Lagueux M, Kafatos             5: e1000576.
   FC 2001. Conserved role of a complement-like protein in phago-
   cytosis revealed by dsRNA knockout in cultured cells of the mos-     Molina-Cruz A, de Jong RJ, Charles B, Gupta L, Kumar S, Jaramillo-
   quito, Anopheles gambiae. Cell 104: 709-718.                            Gutierrez G, Barillas-Mury C 2008. Reactive oxygen species
                                                                           modulate Anopheles gambiae immunity against bacteria and
Lim J, Gowda DC, Krishnegowda G, Luckhart S 2005. Induction of             Plasmodium. J Biol Chem 283: 3217-3223.
   nitric oxide synthase in Anopheles stephensi by Plasmodium fal-
   ciparum: mechanism of signaling and the role of parasite glyco-      Molina-Cruz A, de Jong RJ, Ortega C, Haile A, Abban E, Rodrigues
   sylphosphatidylinositols. Infect Immun 73: 2778-2789.                   J, Jaramillo-Gutierrez G, Barillas-Mury C 2012. Some strains
                                                                           of Plasmodium falciparum, a human malaria parasite, evade the
Luckhart S, Crampton AL, Zamora R, Lieber MJ, dos Santos PC,               complement-like system of Anopheles gambiae mosquitoes. Proc
   Peterson TM, Emmith N, Lim J, Wink DA, Vodovotz Y 2003.                 Natl Acad Sci USA 109: e1957-e1962.
   Mammalian transforming growth factor beta1 activated after in-
   gestion by Anopheles stephensi modulates mosquito immunity.          Molina-Cruz A, Garver LS, Alabaster A, Bangiolo L, Haile A, Win-
   Infect Immun 71: 3000-3009.                                             ikor J, Ortega C, van Schaijk BC, Sauerwein RW, Taylor-Salmon
                                                                           E, Barillas-Mury C 2013. The human malaria parasite Pfs47 gene
Luckhart S, Giulivi C, Drexler AL, Antonova-Koch Y, Sakaguchi D,           mediates evasion of the mosquito immune system. Science 340:
   Napoli E, Wong S, Price MS, Eigenheer R, Phinney BS, Pakpour            984-987.
   N, Pietri JE, Cheung K, Georgis M, Riehle M 2013. Sustained
   activation of Akt elicits mitochondrial dysfunction to block Plas-   Moreira LA, Iturbe-Ormaetxe I, Jeffery JA, Lu G, Pyke AT, Hedges
   modium falciparum infection in the mosquito host. PLoS Pathog           LM, Rocha BC, Hall-Mendelin S, Day A, Riegler M, Hugo LE,
   9: e1003180.                                                            Johnson KN, Kay BH, McGraw EA, van den Hurk AF, Ryan PA,
                                                                           O’Neill SL 2009. A Wolbachia symbiont in Aedes aegypti limits
Luckhart S, Vodovotz Y, Cui L, Rosenberg R 1998. The mosquito              infection with dengue, Chikungunya and Plasmodium. Cell 139:
   Anopheles stephensi limits malaria parasite development with            1268-1278.
       Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 17 of 19

                                                                    Plasmodium bottleneck in the mosquito • Ryan C Smith et al.          659


Motard A, Landau I, Nussler A, Grau G, Baccam D, Mazier D, Targett      Peterson TM, Gow AJ, Luckhart S 2007. Nitric oxide metabolites in-
   GA 1993. The role of reactive nitrogen intermediates in modula-          duced in Anopheles stephensi control malaria parasite infection.
   tion of gametocyte infectivity of rodent malaria parasites. Para-        Free Radic Biol Med 42: 132-142.
   site Immunol 15: 21-26.
                                                                        Pinto SB, Kafatos FC, Michel K 2008. The parasite invasion marker
Mshana RN, Boulandi J, Mshana NM, Mayombo J, Mendome G 1991.                SRPN6 reduces sporozoite numbers in salivary glands of Anophe-
   Cytokines in the pathogenesis of malaria: levels of IL-I beta,           les gambiae. Cell Microbiol 10: 891-898.
   IL-4, IL-6, TNF-alpha and IFN-gamma in plasma of healthy in-
   dividuals and malaria patients in a holoendemic area. J Clin Lab     Pinto SB, Lombardo F, Koutsos AC, Waterhouse RM, McKay K, An
   Immunol 34: 131-139.                                                     C, Ramakrishnan C, Kafatos FC, Michel K 2009. Discovery of
                                                                            Plasmodium modulators by genome-wide analysis of circulating
Mulder B, Tchuinkam T, Dechering K, Verhave JP, Carnevale P,                hemocytes in Anopheles gambiae. Proc Natl Acad Sci USA 106:
   Meuwissen JH, Robert V 1994. Malaria transmission-blocking               21270-21275.
   activity in experimental infections of Anopheles gambiae from
   naturally infected Plasmodium falciparum gametocyte carriers.        Povelones M, Bhagavatula L, Yassine H, Tan LA, Upton LM, Osta
   Trans R Soc Trop Med Hyg 88: 121-125.                                    MA, Christophides GK 2013. The CLIP-domain serine protease
                                                                            homolog SPCLIP1 regulates complement recruitment to micro-
Muniz-Junqueira MI, dos Santos-Neto LL, Tosta CE 2001. Influence            bial surfaces in the malaria mosquito Anopheles gambiae. PLoS
   of tumor necrosis factor-alpha on the ability of monocytes and           Pathog 9: e1003623.
   lymphocytes to destroy intraerythrocytic Plasmodium falcipa-
   rum in vitro. Cell Immunol 208: 73-79.                               Povelones M, Waterhouse RM, Kafatos FC, Christophides GK
                                                                           2009. Leucine-rich repeat protein complex activates mosquito
Murray CJ, Rosenfeld LC, Lim SS, Andrews KG, Foreman KJ, Har-              complement in defense against Plasmodium parasites. Science
   ing D, Fullman N, Naghavi M, Lozano R, Lopez AD 2012. Global            324: 258-261.
   malaria mortality between 1980 and 2010: a systematic analysis.
   Lancet 379: 413-431.                                                 Pradel G 2007. Proteins of the malaria parasite sexual stages: expres-
                                                                            sion, function and potential for transmission blocking strategies.
Naotunne TS, Karunaweera ND, Del Giudice G, Kularatne MU, Grau              Parasitology 134: 1911-1929.
   GE, Carter R, Mendis KN 1991. Cytokines kill malaria parasites
   during infection crisis: extracellular complementary factors are     Pumpuni CB, Beier MS, Nataro JP, Guers LD, Davis JR 1993. Plas-
   essential. J Exp Med 173: 523-529.                                      modium falciparum: inhibition of sporogonic development in
                                                                           Anopheles stephensi by Gram-negative bacteria. Exp Parasitol
Naotunne TS, Karunaweera ND, Mendis KN, Carter R 1993. Cy-
                                                                           77: 195-199.
   tokine-mediated inactivation of malarial gametocytes is depen-
   dent on the presence of white blood cells and involves reactive      Pumpuni CB, Demaio J, Kent M, Davis JR, Beier JC 1996. Bacterial
   nitrogen intermediates. Immunology 78: 555-562.                         population dynamics in three anopheline species: the impact on
                                                                           Plasmodium sporogonic development. Am J Trop Med Hyg 54:
Noden BH, Vaughan JA, Pumpuni CB, Beier JC 2011. Mosquito inges-
                                                                           214-218.
   tion of antibodies against mosquito midgut microbiota improves
   conversion of ookinetes to oocysts for Plasmodium falciparum,        Quakyi IA, Carter R, Rener J, Kumar N, Good MF, Miller LH 1987.
   but not P. yoelii. Parasitol Int 60: 440-446.                           The 230-kDa gamete surface protein of Plasmodium falciparum
Okuda K, de Almeida F, Mortara RA, Krieger H, Marinotti O, Bijovsky        is also a target for transmission-blocking antibodies. J Immunol
   AT 2007. Cell death and regeneration in the midgut of the mos-          139: 4213-4217.
   quito, Culex quinquefasciatus. J Insect Physiol 53: 1307-1315.       Ramirez JL, Garver LS, Brayner FA, Alves LC, Rodrigues J, Mo-
Oliveira GA, Lieberman J, Barillas-Mury C 2012. Epithelial nitration       lina-Cruz A, Barillas-Mury C 2014. The role of hemocytes in
    by a peroxidase/NOX5 system mediates mosquito antiplasmodial           Anopheles gambiae antiplasmodial immunity. J Innate Immun 6:
    immunity. Science 335: 856-859.                                        119-128.

Osta MA, Christophides GK, Kafatos FC 2004. Effects of mosquito         Ramiro RS, Alpedrinha J, Carter L, Gardner A, Reece SE 2011. Sex
    genes on Plasmodium development. Science 303: 2030-2032.               and death: the effects of innate immune factors on the sexual re-
                                                                           production of malaria parasites. PLoS Pathog 7: e1001309.
Othoro C, Lal AA, Nahlen B, Koech D, Orago AS, Udhayakumar
   V 1999. A low interleukin-10 tumor necrosis factor-alpha ratio       Read D, Lensen AH, Begarnie S, Haley S, Raza A, Carter R 1994.
   is associated with malaria anemia in children residing in a ho-         Transmission-blocking antibodies against multiple, non-variant
   loendemic malaria region in western Kenya. J Infect Dis 179:            target epitopes of the Plasmodium falciparum gamete surface
   279-282.                                                                antigen Pfs230 are all complement-fixing. Parasite Immunol 16:
                                                                           511-519.
Pakpour N, Akman-Anderson L, Vodovotz Y, Luckhart S 2013. The
   effects of ingested mammalian blood factors on vector arthropod      Rodrigues J, Brayner FA, Alves LC, Dixit R, Barillas-Mury C 2010.
   immunity and physiology. Microbes Infect 15: 243-254.                   Hemocyte differentiation mediates innate immune memory in
                                                                           Anopheles gambiae mosquitoes. Science 329: 1353-1355.
Pakpour N, Corby-Harris V, Green GP, Smithers HM, Cheung KW,
   Riehle MA, Luckhart S 2012. Ingested human insulin inhibits the      Rodrigues J, Oliveira GA, Kotsyfakis M, Dixit R, Molina-Cruz A,
   mosquito NF-κB-dependent immune response to Plasmodium                  Jochim R, Barillas-Mury C 2012. An epithelial serine protease,
   falciparum. Infect Immun 80: 2141-2149.                                 AgESP, is required for Plasmodium invasion in the mosquito
                                                                           Anopheles gambiae. PLoS ONE 7: e35210.
Pascoa V, Oliveira PL, Dansa-Petretski M, Silva JR, Alvarenga PH,
    Jacobs-Lorena M, Lemos FJ 2002. Aedes aegypti peritrophic ma-       Roestenberg M, McCall M, Mollnes TE, van Deuren M, Sprong T,
    trix and its interaction with heme during blood digestion. Insect      Klasen I, Hermsen CC, Sauerwein RW, van der Ven A 2007.
    Biochem Mol Biol 32: 517-523.                                          Complement activation in experimental human malaria infec-
                                                                           tion. Trans R Soc Trop Med Hyg 101: 643-649.
Pastrana-Mena R, Dinglasan RR, Franke-Fayard B, Vega-Rodríguez J,
    Fuentes-Caraballo M, Baerga-Ortiz A, Coppens I, Jacobs-Lorena       Rono MK, Whitten MM, Oulad-Abdelghani M, Levashina EA, Ma-
    M, Janse CJ, Serrano AE 2011. Glutathione reductase-null malaria       rois E 2010. The major yolk protein vitellogenin interferes with
    parasites have normal blood stage growth but arrest during devel-      the anti-Plasmodium response in the malaria mosquito Anopheles
    opment in the mosquito. J Biol Chem 285: 27045-27056.                  gambiae. PLoS Biology 8: e1000434.
            Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 18 of 19

660     Mem Inst Oswaldo Cruz, Rio de Janeiro, Vol. 109(5), August 2014


Saeed M, Roeffen W, Alexander N, Drakeley CJ, Targett GA, Suther-       Taylor LH, Read AF 1997. Why so few transmission stages? Reproduc-
    land CJ 2008. Plasmodium falciparum antigens on the surface of          tive restraint by malaria parasites. Parasitol Today 13: 135-140.
    the gametocyte-infected erythrocyte. PLoS ONE 3: e2280.
                                                                        Tsai YL, Hayward RE, Langer RC, Fidock DA, Vinetz JM 2001. Dis-
Seitz HM, Maier WA, Rottok M, Becker-Feldmann H 1987. Concomi-              ruption of Plasmodium falciparum chitinase markedly impairs par-
    tant infections of Anopheles stephensi with Plasmodium berghei          asite invasion of mosquito midgut. Infect Immun 69: 4048-4054.
    and Serratia marcescens: additive detrimental effects. Zentralbl
    Bakteriol Mikrobiol Hyg A 266: 155-166.                             Tsuboi T, Cao YM, Torii M, Hitsumoto Y, Kanbara H 1995. Murine
                                                                            complement reduces infectivity of Plasmodium yoelii to mosqui-
Shahabuddin M, Kaslow DC 1994. Plasmodium: parasite chitinase               toes. Infect Immun 63: 3702-3704.
   and its role in malaria transmission. Exp Parasitol 79: 85-88.
                                                                        Turturice BA, Lamm MA, Tasch JJ, Zalewski A, Kooistra R, Schro-
Shahabuddin M, Toyoshima T, Aikawa M, Kaslow DC 1993. Trans-                eter EH, Sharma S, Kawazu S, Kanzok SM 2013. Expression of
   mission-blocking activity of a chitinase inhibitor and activation        cytosolic peroxiredoxins in Plasmodium berghei ookinetes is
   of malarial parasite chitinase by mosquito protease. Proc Natl           regulated by environmental factors in the mosquito blood meal.
   Acad Sci USA 90: 4266-4270.                                              PLoS Pathog 9: e1003136.
Shao L, Devenport M, Jacobs-Lorena M 2001. The peritrophic ma-          van der Kolk M, de Vlas SJ, Sauerwein RW 2006. Reduction and en-
   trix of hematophagous insects. Arch Insect Biochem Physiol 47:           hancement of Plasmodium falciparum transmission by endemic
   119-125.                                                                 human sera. Int J Parasitol 36: 1091-1095.
Shen Z, Dimopoulos G, Kafatos FC, Jacobs-Lorena M 1999. A cell          van Dijk MR, Janse CJ, Thompson J, Waters AP, Braks JA, Dodemont
   surface mucin specifically expressed in the midgut of the ma-            HJ, Stunnenberg HG, van Gemert GJ, Sauerwein RW, Eling W
   laria mosquito Anopheles gambiae. Proc Natl Acad Sci USA 96:             2001. A central role for P48/45 in malaria parasite male gamete
   5610-5615.                                                               fertility. Cell 104: 153-164.
Shiao SH, Whitten MM, Zachary D, Hoffmann JA, Levashina EA              van Dijk MR, van Schaijk BC, Khan SM, van Dooren MW, Rame-
    2006. Fz2 and cdc42 mediate melanization and actin polymeriza-          sar J, Kaczanowski S, van Gemert GJ, Kroeze H, Stunnenberg
    tion, but are dispensable for Plasmodium killing in the mosquito
                                                                            HG, Eling WM, Sauerwein RW, Waters AP, Janse CJ 2010. Three
    midgut. PLoS Pathog 2: e133.
                                                                            members of the 6-cys protein family of Plasmodium play a role in
Silverman N, Zhou R, Erlich RL, Hunter M, Bernstein E, Schneider            gamete fertility. PLoS Pathog 6: e1000853.
    D, Maniatis T 2003. Immune activation of NF-kappaB and JNK
                                                                        Vega-Rodríguez J, Franke-Fayard B, Dinglasan RR, Janse CJ, Pastra-
    requires Drosophila TAK1. J Biol Chem 278: 48928-48934.
                                                                           na-Mena R, Waters AP, Coppens I, Rodríguez-Orengo JF, Srini-
Simon N, Lasonder E, Scheuermayer M, Kuehn A, Tews S, Fischer R,           vasan P, Jacobs-Lorena M, Serrano AE 2009. The glutathione
   Zipfel PF, Skerka C, Pradel G 2013. Malaria parasites co-opt hu-        biosynthetic pathway of Plasmodium is essential for mosquito
   man factor H to prevent complement-mediated lysis in the mos-           transmission. PLoS Pathog 5: e1000302.
   quito midgut. Cell Host Microbe 13: 29-41.
                                                                        Vega-Rodríguez J, Ghosh AK, Kanzok SM, Dinglasan RR, Wang S,
Sinden RE, Billingsley PF 2001. Plasmodium invasion of mosquito            Bongio NJ, Kalume D, Kazutoyo M, Long CA, Pandey A, Jacobs-
    cells: hawk or dove? Trends Parasitol 17: 209-212.                     Lorena M 2014. Multiple pathways for Plasmodium ookinete
                                                                           invasion of the mosquito midgut. Proc Natl Acad Sci USA doi:
Sinden RE, Smalley ME 1976. Gametocytes of Plasmodium falcipa-
                                                                           10.1073/pnas.1315517111.
    rum: phagocytosis by leucocytes in vivo and in vitro. Trans R Soc
    Trop Med Hyg 70: 344-345.                                           Vermeulen AN, Roeffen WF, Henderik JB, Ponnudurai T, Beckers
                                                                           PJ, Meuwissen JH 1985. Plasmodium falciparum transmission
Smith RC, Eappen AG, Radtke AJ, Jacobs-Lorena M 2012. Regula-
                                                                           blocking monoclonal antibodies recognize monovalently ex-
   tion of anti-Plasmodium immunity by a LITAF-like transcription
                                                                           pressed epitopes. Dev Biol Stand 62: 91-97.
   factor in the malaria vector Anopheles gambiae. PLoS Pathog 8:
   e1002965.                                                            Vijay S, Rawat M, Adak T, Dixit R, Nanda N, Srivastava H, Sharma
Souza-Neto JA, Sim S, Dimopoulos G 2009. An evolutionary con-               JK, Prasad GB, Sharma A 2011. Parasite killing in malaria non-
   served function of the JAK-STAT pathway in anti-dengue de-               vector mosquito Anopheles culicifacies species B: implication of
   fense. Proc Natl Acad Sci USA 106: 17841-17846.                          nitric oxide synthase upregulation. PLoS ONE 6: e18400.

Srikrishnaraj KA, Ramasamy R, Ramasamy MS 1995. Antibodies              Vlachou D, Schlegelmilch T, Christophides GK, Kafatos FC 2005.
    to Anopheles midgut reduce vector competence for Plasmodium             Functional genomic analysis of midgut epithelial responses in
    vivax malaria. Med Vet Entomol 9: 353-357.                              Anopheles during Plasmodium invasion. Curr Biol 15: 1185-1195.

Straif SC, Mbogo CN, Toure AM, Walker ED, Kaufman M, Toure              Walport MJ 2001. Complement. First of two parts. N Engl J Med 344:
    YT, Beier JC 1998. Midgut bacteria in Anopheles gambiae and            1058-1066.
    An. funestus (Diptera: Culicidae) from Kenya and Mali. J Med        Wang S, Ghosh AK, Bongio N, Stebbings KA, Lampe DJ, Jacobs-
    Entomol 35: 222-226.                                                   Lorena M 2012. Fighting malaria with engineered symbiotic
Suneja A, Gulia M, Gakhar SK 2003. Blocking of malaria parasite            bacteria from vector mosquitoes. Proc Natl Acad Sci USA 109:
   development in mosquito and fecundity reduction by midgut an-           12734-12739.
   tibodies in Anopheles stephensi (Diptera: Culicidae). Arch Insect
                                                                        Wang S, Jacobs-Lorena M 2013. Genetic approaches to interfere with
   Biochem Physiol 52: 63-70.
                                                                           malaria transmission by vector mosquitoes. Trends Biotechnol
Surachetpong W, Pakpour N, Cheung KW, Luckhart S 2011. Reactive            31: 185-193.
    oxygen species-dependent cell signaling regulates the mosquito
                                                                        Waterhouse RM, Kriventseva EV, Meister S, Xi Z, Alvarez KS, Bar-
    immune response to Plasmodium falciparum. Antioxid Redox
                                                                           tholomay LC, Barillas-Mury C, Bian G, Blandin S, Christensen
    Signal 14: 944-953.
                                                                           BM, Dong Y, Jiang H, Kanost MR, Koutsos AC, Levashina EA,
Surachetpong W, Singh N, Cheung KW, Luckhart S 2009. MAPK                  Li J, Ligoxygakis P, Maccallum RM, Mayhew GF, Mendes A,
    ERK signaling regulates the TGF-beta1-dependent mosquito re-           Michel K, Osta MA, Paskewitz S, Shin SW, Vlachou D, Wang
    sponse to Plasmodium falciparum. PLoS Pathog 5: e1000366.              L, Wei W, Zheng L, Zou Z, Severson DW, Raikhel AS, Kafa-
       Case 1:20-cv-03477-LLS Document 26-10 Filed 08/31/20 Page 19 of 19

                                                                    Plasmodium bottleneck in the mosquito • Ryan C Smith et al.         661


    tos FC, Dimopoulos G, Zdobnov EM, Christophides GK 2007.                Long CA, Sinden RE, Hill AV, Draper SJ, Biswas S 2013. Im-
    Evolutionary dynamics of immune-related genes and pathways in           munisation against a serine protease inhibitor reduces intensity
    disease-vector mosquitoes. Science 316: 1738-1743.                      of Plasmodium berghei infection in mosquitoes. Int J Parasitol
                                                                            43: 869-874.
Wenisch C, Spitzauer S, Florris-Linau K, Rumpold H, Vannaphan S,
   Parschalk B, Graninger W, Looareesuwan S 1997. Complement            Williamson KC, Fujioka H, Aikawa M, Kaslow DC 1996. Stage-specif-
   activation in severe Plasmodium falciparum malaria. Clin Immu-           ic processing of Pfs230, a Plasmodium falciparum transmission-
   nol Immunopathol 85: 166-171.                                            blocking vaccine candidate. Mol Biochem Parasitol 78: 161-169.

Werren JH, Baldo L, Clark ME 2008. Wolbachia: master manipula-          Yano K, Otsuki H, Arai M, Komaki-Yasuda K, Tsuboi T, Torii M, Kano
   tors of invertebrate biology. Nat Rev Microbiol 6: 741-751.             S, Kawazu S 2008. Disruption of the Plasmodium berghei 2-Cys
                                                                           peroxiredoxin TPx-1 gene hinders the sporozoite development in
Whitten MM, Shiao SH, Levashina EA 2006. Mosquito midguts and              the vector mosquito. Mol Biochem Parasitol 159: 142-145.
   malaria: cell biology, compartmentalization and immunology.
   Parasite Immunol 28: 121-130.                                        Zieler H, Dvorak JA 2000. Invasion in vitro of mosquito midgut cells
                                                                            by the malaria parasite proceeds by a conserved mechanism and
WHO - World Health Organization 2012. World malaria report 2012.            results in death of the invaded midgut cells. Proc Natl Acad Sci
  Available from: who.int/malaria/publications/world_malaria_               USA 97: 11516-11521.
  report_2012/en/.
                                                                        Zieler H, Nawrocki JP, Shahabuddin M 1999. Plasmodium gallina-
Wilkins S, Billingsley PF 2001. Partial characterization of oligosac-       ceum ookinetes adhere specifically to the midgut epithelium of
   charides expressed on midgut microvillar glycoproteins of the            Aedes aegypti by interaction with a carbohydrate ligand. J Exp
   mosquito, Anopheles stephensi Liston. Insect Biochem Mol Biol            Biol 202: 485-495.
   31: 937-948.
                                                                        Zipfel PF, Würzner R, Skerka C 2007. Complement evasion of patho-
Williams AR, Zakutansky SE, Miura K, Dicks MD, Churcher TS,                 gens: common strategies are shared by diverse organisms. Mol
    Jewell KE, Vaughan AM, Turner AV, Kapulu MC, Michel K,                  Immunol 44: 3850-3857.
